


Exhibit 10.1


Settling Supplier:  Public Service Company of New Mexico


SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT
COVER SHEET


This Settlement and Release of Claims Agreement (“Agreement”) is entered into by
and among Settling Supplier and each of the California Parties.  Settling
Supplier and each of the California Parties is a “Party,” and collectively they
are “Parties” to this Agreement.
 
 
RECITALS
 
A.           Whereas, various of the Parties are interested or engaged in
complex and disputed regulatory proceedings, appellate proceedings, litigation,
and investigations regarding numerous issues and allegations arising from events
in the Western Energy Markets during the years 2000 and 2001; and
 
B.           Whereas, the Parties and the Additional Settling Participants have
determined that it is preferable to settle the disputes addressed herein rather
than continue to litigate;
 
C.           Whereas, the California Parties are willing to accept certain risks
in light of the level of consideration to be paid by Settling Supplier;
 
Now, therefore, in consideration of the mutual covenants and agreements, and
other good and valuable consideration, provided for herein, and subject to and
upon the terms and conditions hereof, the Parties agree as follows:
 
This Agreement consists of this Cover Sheet, including Exhibit A, Exhibit B, and
Exhibit C hereto, together with the attached General Terms and Conditions which
are incorporated herein by reference.  The Items identified below correspond to
sections of the General Terms and Conditions.  Capitalized terms that are not
defined in this Cover Sheet shall have the meanings set forth in the General
Terms and Conditions.  All interest and Interest Shortfall amounts set forth on
this Cover Sheet are estimated as of December 31, 2009.
 
  Item
Description
  1.29
Execution Date:
 
February 11 , 2010
  1.78
Settling Supplier:  Public Service Company of New Mexico
 
  4.1
Settlement Proceeds:
 
$ 45,000,000.00
  4.1.1.1
(a)  Date of Estimated Receivables Amount:
 
December 31, 2009
(b)  Estimated Receivables Amount (includes $12,984.80 Chargeback Amount):
 
$ 7,776,888.09

 
 
1

--------------------------------------------------------------------------------

 
 

       
(c) Estimated Interest on Receivables Amount:
 
$ 5,312,737.11   
(d) Settling Supplier's Interest Shortfall Estimte:      
 
$  1,144,754.58 
  4.1.1.2
Unadjusted Transferred Receivables:
 
$ 13,089,625.20
  4.1.1.4(ii)
Interest Shortfall on Refunds:
 
$ 1,904,415.72
  4.1.1.5
Amount to be transferred by PX to California Litigation Escrow:
 
$ 0
  4.1.2
(a)  Cash consideration paid by Settling Supplier:
(b)  Of the total cash consideration specified in this Item, amount to be
transferred by Settling Supplier to the Settling Supplier Refund Escrow:
(c)  Of the total cash consideration specified in this Item, amount to be
transferred by Settling Supplier to the California Litigation Escrow:
 
$ 31,910,374.80
 
$ 31,910,374.80
 
$ 0
  4.4
Gaming/Partnership Settlements/Dismissals:
 
Docket No. EL03-168-000, Az. Pub. Serv. Co., et al., 106 FERC ¶ 61,021 (Jan. 22,
2004)
 
Docket No. EL03-200-000, Pub. Serv. Co. of  N.M., 112 FERC ¶ 61,033 (July 6,
2005)
  5.1
Allocation of Settling Supplier Refunds (before interest):
 
(a)  Pre-January 18, 2001 Period:
 
(b)  Post-January 17, 2001 Period:
 
(c)  Total Refund Period  [(a) + (b)]:
 
(d)  Pre-October Period:
 
(e)  Total [(c) + (d)]
 
(the “Settling Supplier Refunds”):
 
(f)  Allocation to CERS for bilateral transactions:
 
 
 
$ 9,341,775.44
 
$ 0
 
$ 9,341,775.44
 
$ 9,958,889,89
 
$ 19,300,665.33
 
 
 
$ 10,777,488.46

 
 
 
2

--------------------------------------------------------------------------------

 
  7.1.3
Settling Supplier Cost Offset filing:
Sept. 14, 2005 (Docket Nos. EL00-95-143 and EL00-98-130)
  11.2
Notice to Settling Supplier:
 
Carol Graebner
Deputy General Counsel
PNM Resources, Inc.
414 Silver SW
Albuquerque, NM 87102
Phone:  (505) 241-2852
Fax:  (505) 577-1983
E-mail:  Carol.Graebner@pnmresources.com
 
With a copy to:
 
Jeffrey M.  Jakubiak
Troutman Sanders LLP
401 9th Street, NW, Suite 1000
Washington, DC  20004
Phone:  (202) 274-2892
Fax:  (202) 654-5613
E-mail:  Jeffrey.Jakubiak@troutmansanders.com



 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives as of the dates set forth
under their respective signatures.
 
[SIGNATURES APPEAR ON THE PAGES THAT FOLLOW]
 

 
 
 
3

--------------------------------------------------------------------------------

 

Settling Supplier:  Public Service Company of New Mexico
 
SIGNATURE PAGE
TO
SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT
BETWEEN
CALIFORNIA PARTIES AND SETTLING SUPPLIER










Public Service Company of New Mexico
 


 
 
By:          /s/ Pat (Vincent)
Collawn                                                                
 
Name:     Pat
Vincent-Collawn                                                            
 
Title:       President and
CEO                                                              
 
Date:       February 11,
2010                                                               
 


 


 


 


 


 

 
4

--------------------------------------------------------------------------------

 

Settling Supplier:  Public Service Company of New Mexico
 
SIGNATURE PAGE
TO
SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT
BETWEEN
CALIFORNIA PARTIES AND SETTLING SUPPLIER










PACIFIC GAS AND ELECTRIC COMPANY
 
 
By:          /s/ Hyun
Park                                                                
 
Name:     Hyun Park                                                            
 
Title:       Senior Vice President and General Counsel
PG&E Corporation, Authorized Representative
Date:      February 10,
2010                                                               
 


 


 


 

 
5

--------------------------------------------------------------------------------

 

Settling Supplier:  Public Service Company of New Mexico
 
SIGNATURE PAGE
TO
SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT
BETWEEN
CALIFORNIA PARTIES AND SETTLING SUPPLIER










SAN DIEGO GAS & ELECTRIC COMPANY
 
 
By:       /s/ Lee
Schavrien                                                                
 
Name:  Lee Schavrien                                                            
 
Title:    SVP Regulatory and
Finance                                                              
 
Date:    February 9,
2010                                                               
 


 


 


 

 
6

--------------------------------------------------------------------------------

 

Settling Supplier:  Public Service Company of New Mexico
 
SIGNATURE PAGE
TO
SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT
BETWEEN
CALIFORNIA PARTIES AND SETTLING SUPPLIER










SOUTHERN CALIFORNIA EDISON COMPANY
 
 
By:       /s/ Russell C.
Swartz                                                                
 
Name:  Russell C.
Swartz                                                            
 
Title:    Associate General
Counsel                                                              
 
Date:    February 9,
2010                                                               
 


 


 


 

 
7

--------------------------------------------------------------------------------

 

Settling Supplier:  Public Service Company of New Mexico
 
SIGNATURE PAGE
TO
SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT
BETWEEN
CALIFORNIA PARTIES AND SETTLING SUPPLIER










CALIFORNIA PUBLIC UTILITIES COMMISSION
 
 
By:        /s/ Frank R.
Lindh                                                                
 
Name:   Frank R.
Lindh                                                            
 
Title:     General
Counsel                                                              
 
Date:     February 9,
2010                                                               
 


 


 

 
8

--------------------------------------------------------------------------------

 

Settling Supplier:  Public Service Company of New Mexico
 
SIGNATURE PAGE
TO
SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT
BETWEEN
CALIFORNIA PARTIES AND SETTLING SUPPLIER












PEOPLE OF THE STATE OF CALIFORNIA, ex rel. EDMUND G.  BROWN JR. ATTORNEY GENERAL
 
 
By:          /s/ Martin
Goyette                                                                
 
Name:     Martin
Goyette                                                            
 
Title:       SDAG                                                              
 
Date:       February 10,
2010                                                               
 


 

 
9

--------------------------------------------------------------------------------

 

Settling Supplier:  Public Service Company of New Mexico
 
SIGNATURE PAGE
TO
SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT
BETWEEN
CALIFORNIA PARTIES AND SETTLING SUPPLIER










CALIFORNIA DEPARTMENT OF WATER RESOURCES ACTING SOLELY UNDER THE AUTHORITY AND
POWERS CREATED BY CALIFORNIA ASSEMBLY BILL 1 OF THE FIRST EXTRAORDINARY SESSION
OF 2001-2002, CODIFIED IN SECTIONS 80000 THROUGH 80270 OF THE CALIFORNIA WATER
CODE
 
 
By:          /s/ Russell C.
Mills                                                                
 
Name:     Russell C.
Mills                                                            
 
Title:       Chief Financial
Officer                                                              
 
Date:       February 9,
2010                                                               
 


 
 


 

 
10

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
ALLOCATION MATRIX
 

 
Allocation of Refunds from Public Service of New Mexico - Exhibit A
                                                                         
(Allocation percentages rounded to nearest 100th of a percent); Interest is
accrued through 12/31/09
Refunds 
(Pre-January 18, 2001)
Interest (Net of 30% Shortfall)
SUBTOTAL
 
Pre-October Refunds  (Net of Cost Offset)
Interest
(Net)
 
CERS' Bilateral Claim (Net of Cost Offset)
     
October 2, 2000 - January 17, 2001
 
Oct 2 - Jan 17
 
May 1, 2000 - October 1, 2000
Jan 18 - Jun 20
Line
Market Participants
 
%
 $   9,341,775
 $   4,443,637
 
 $   13,785,412
 
%
 $   9,958,890
 $   7,429,039
 
 $ 10,777,488
                           
1
Pacific Gas and Electric Company
 
  0.5958
           5,565,830
           2,647,519
 
              8,213,349
 
  0.4970
           4,949,568
           3,692,232
   
2
California Department of Water Resources - CERS
 
          -
                        -
                        -
 
                          -
 
          -
                        -
                        -
 
         10,777,488
3
Southern California Edison Company
 
  0.2607
           2,435,401
           1,158,456
 
              3,593,857
 
  0.3181
           3,167,923
           2,363,177
   
4
San Diego Gas & Electric
 
  0.1065
              994,899
              473,247
 
              1,468,146
 
  0.1094
           1,089,503
              812,737
   
5
Salt River Project
 
  0.0176
              164,415
                78,208
 
                 242,623
 
  0.0171
              170,297
              127,037
   
6
New Energy Inc.
 
  0.0015
                14,013
                  6,665
 
                   20,678
 
  0.0203
              202,165
              150,809
   
7
Automated Power Exchange
 
  0.0005
                  4,671
                  2,222
 
                     6,893
 
  0.0095
                94,609
                70,576
   
8
American Electric Power Service Corporation
 
  0.0023
                21,486
                10,220
 
                   31,706
 
  0.0077
                76,683
                57,204
   
9
Comision Federal De Electricidad
 
          -
                        -
                        -
 
                          -
 
  0.0093
                92,618
                69,090
   
10
Sacramento Municipal Utility District
 
          -
                        -
                        -
 
                          -
 
  0.0085
                84,651
                63,147
   
11
Aquila Power Corporation
 
  0.0070
                65,392
                31,105
 
                   96,498
 
          -
                        -
                        -
   
12
Arizona Public Service Company
 
  0.0047
                43,906
                20,885
 
                   64,791
 
  0.0005
                  4,979
                  3,715
   
13
California Polar Power Brokers LLC
 
  0.0019
                17,749
                  8,443
 
                   26,192
 
          -
                        -
                        -
   
14
Pacific Gas and Electric Energy Services Company
 
          -
                        -
                        -
 
                          -
 
  0.0011
                10,955
                  8,172
   
15
Cargill Alliant, LLC
 
          -
                        -
                        -
 
                          -
 
  0.0007
                  6,971
                  5,200
   
16
Illinova Energy Partners, Inc
 
  0.0008
                  7,473
                  3,555
 
                   11,028
 
          -
                        -
                        -
   
17
City of Vernon
 
          -
                        -
                        -
 
                          -
 
  0.0006
                  5,975
                  4,457
   
18
Strategic Energy, LLC
 
  0.0004
                  3,737
                  1,777
 
                     5,514
 
          -
                        -
                        -
   
19
City of Banning
 
  0.0001
                     934
                     444
 
                     1,379
 
  0.0001
                     996
                     743
   
20
City of Riverside
 
  0.0002
                  1,868
                     889
 
                     2,757
 
          -
                        -
                        -
   
21
City of Anaheim
 
          -
                        -
                        -
 
                          -
 
  0.0001
                     996
                     743
                               
22
Total Allocated Refunds and Offsets
 
  1.0000
 $      9,341,775
 $      4,443,637
 
 $      13,785,412
 
  1.0000
 $      9,958,890
 $      7,429,039
 
 $   10,777,488
                           
1
Oct 2 - Jan 17 Refunds include PX DA/DO Refunds through January 31, 2001.
                 
2
A participant who owes market refunds or payables to the market,
post-mitigation, in the EL00-95 (phase II) proceeding shall receive a deemed
distribution by off-set of the payables or refunds it is determined to owe to
the ISO and/or PX.  See Exhibit B.
3
SCE and SDG&E shares in the refund period (October 2, 2000 to January 17, 2001)
and the summer period (May 1 to October 1, 2000) require adjustment to reflect
SDG&E's 20% ownership of SONGS.  This adjustment results in a 2.35% increase in
SCE's share and a 2.35% decrease in SDG&E's share for both periods.  The
allocation percentages for SCE and SDG&E in both periods include this
adjustment.
                           



 
1

--------------------------------------------------------------------------------

 


                             
(Allocation percentages rounded to nearest 100th of a percent); Interest is
accrued through 12/31/09
Total Principal
(Net of Offsets)
Total Interest (Net
of Shortfall)
Total Disbursed Amounts
Interest Shortfall on Refunds
     
May 01, 2000 - June 20, 2001
Line
Market Participants
 
 $  30,078,154
 $  11,872,676
 $  41,950,830
 $   1,904,416
             
1
Pacific Gas and Electric Company
 
          10,515,398
            6,339,751
          16,855,149
            1,134,651
2
California Department of Water Resources - CERS
 
          10,777,488
                         -
          10,777,488
                        -
3
Southern California Edison Company
 
            5,603,324
            3,521,633
            9,124,957
               496,481
4
San Diego Gas & Electric
 
            2,084,402
            1,285,984
            3,370,386
               202,820
5
Salt River Project
 
               334,712
               205,245
               539,957
                 33,518
6
New Energy Inc.
 
               216,178
               157,475
               373,653
                   2,857
7
Automated Power Exchange
 
                 99,280
                 72,798
               172,078
                      952
8
American Electric Power Service Corporation
 
                 98,170
                 67,424
               165,594
                   4,380
9
Comision Federal De Electricidad
 
                 92,618
                 69,090
               161,708
                        -
10
Sacramento Municipal Utility District
 
                 84,651
                 63,147
               147,797
                        -
11
Aquila Power Corporation
 
                 65,392
                 31,105
                 96,498
                 13,331
12
Arizona Public Service Company
 
                 48,886
                 24,600
                 73,485
                   8,951
13
California Polar Power Brokers LLC
 
                 17,749
                   8,443
                 26,192
                   3,618
14
Pacific Gas and Electric Energy Services Company
 
                 10,955
                   8,172
                 19,127
                        -
15
Cargill Alliant, LLC
 
                   6,971
                   5,200
                 12,172
                        -
16
Illinova Energy Partners, Inc
 
                   7,473
                   3,555
                 11,028
                   1,524
17
City of Vernon
 
                   5,975
                   4,457
                 10,433
                        -
18
Strategic Energy, LLC
 
                   3,737
                   1,777
                   5,514
                      762
19
City of Banning
 
                   1,930
                   1,187
                   3,117
                      190
20
City of Riverside
 
                   1,868
                      889
                   2,757
                      381
21
City of Anaheim
 
                      996
                      743
                   1,739
                        -
             
22
Total Allocated Refunds and Offsets
 
 $    30,078,154
 $    11,872,676
 $    41,950,830
 $      1,904,416
             


 

 
2

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
DEEMED DISTRIBUTION PARTICIPANTS
 


 
Aquila Power Corporation
 
California Polar Power Brokers LLC
 
Illinova Energy Partners, Inc.
 
Pacific Gas and Electric Company
 
Pacific Gas and Electric Energy Services Company
 
Sacramento Municipal Utility District
 


 

 
1

--------------------------------------------------------------------------------

 



 
EXHIBIT C
 
 


 
 
PRIOR SETTLEMENTS
 
     1.
Settlement agreements requiring the agreement of the California Parties and the
settling supplier(s) with whom the California Parties settled to opt in out of
time:

 
a.  
Williams Companies, as approved in San Diego Gas & Elec. Co., et al., 108 FERC
¶ 61,002 (2004);

 
b.  
The Dynegy Parties, as approved in San Diego Gas & Elec. Co., et al., 109 FERC
¶ 61,071 (2004);

 
c.  
The Duke Parties or Duke, as approved in San Diego Gas & Elec. Co., et al., 109
FERC ¶ 61,257 (2004);

 
d.  
The Mirant Parties, as approved in San Diego Gas & Elec. Co., et al., 111 FERC
¶ 61,017 (2005);

 
e.  
The Enron Parties, as approved in San Diego Gas & Elec. Co., et al., 113 FERC
¶ 61,171 (2005) and as later amended, San Diego Gas & Elec. Co., et al., 119
FERC ¶ 61,135 (2007);

 
f.  
Public Service Company of Colorado, as approved in San Diego Gas & Elec. Co., et
al., 113 FERC ¶ 61,235 (2005);

 
g.  
The Reliant Parties, as approved in San Diego Gas & Elec. Co., et al., 113 FERC
¶ 61,308 (2005);

 
h.  
Idacorp (Idaho Power Company and IDACORP Energy L.P.), as approved in San Diego
Gas & Elec. Co., et al., 115 FERC ¶ 61,230 (2006);

 
i.  
Eugene Water & Electric Board, as approved in San Diego Gas & Elec. Co., et al.,
119 FERC ¶ 61,092 (2007);

 
j.  
Portland General Electric Company, as approved in San Diego Gas & Elec. Co., et
al., 119 FERC ¶ 61,151 (2007);

 
k.  
El Paso Corporation and El Paso Marketing L.P. (f/k/a El Paso Merchant Energy
L.P.), as approved in San Diego Gas & Electric Co., 119 FERC ¶ 61,297 (2007)
(providing opt-out opportunity which Settling Supplier took);

 
l.  
PacifiCorp, as approved in San Diego Gas & Elec. Co., et al., 119 FERC ¶ 61,296
(2007);

 
    m.  
PPM Energy, Inc., as approved in San Diego Gas & Elec. Co., et al., 121 FERC
¶ 61,014 (2007);

 
 
1

--------------------------------------------------------------------------------

 
n.  
Conectiv Energy Supply, Inc., as approved in San Diego Gas & Elec. Co., et al.,
122 FERC ¶ 61,008 (2008);

 
o.  
Midway Sunset Cogeneration Company, as approved in San Diego Gas & Elec. Co., et
al., 123 FERC ¶ 61,004 (2008);

 
p.  
Public Utility District No. 2 of Grant County, Washington, as approved in San
Diego Gas & Elec. Co., et al., 123 FERC ¶ 61,200 (2008);

 
q.  
City of Riverside, California, as approved in San Diego Gas & Elec. Co., et al.,
123 FERC ¶ 61,242 (2008);

 
r.  
City of Anaheim, California, as approved in San Diego Gas & Elec. Co., et al.,
123 FERC ¶ 61,243 (2008);

 
s.  
City of Azusa, California, as approved in San Diego Gas & Elec. Co., et al., 123
FERC ¶ 61,244 (2008);

 
t.  
Strategic Energy, LLC, as approved in San Diego Gas & Elec. Co., et al., 123
FERC ¶ 61,316 (2008);

 
u.  
AES Placerita, Inc., as approved in San Diego Gas & Elec. Co., et al., 128 FERC
¶ 61,004 (2009);

 
v.  
Constellation Energy Commodities Group, Inc. and Constellation NewEnergy, Inc.,
as approved in San Diego Gas & Elec. Co., et al., 128 FERC ¶ 61,242 (2009); and

 
w.  
Comisión Federal de Electricidad, as approved in San Diego Gas & Electric Co.,
et al., 128 FERC ¶ 61,256 (2009).

 
     2
Settlement agreements requiring the agreement of the California Parties only to
opt in out of time

 
a.  
City of Vernon, California, as approved in San Diego Gas & Electric Co., et al.,
125 FERC ¶ 61,085 (2008);

 
b.  
Puget Sound Energy, Inc., as approved in San Diego Gas & Electric Co., et al.,
128 FERC ¶ 61,002 (2009);

 
c.  
PECO/Exelon, as approved in San Diego Gas & Electric Co., et al., 128 FERC
¶ 61,259 (2009);

 
d.  
Cargill Power Markets, LLC (f/k/a Cargill-Alliant, LLC), as approved in San
Diego Gas & Electric Co., et al., 128 FERC ¶ 61,258 (2009); and

 
e.  
City of Los Angeles acting by and through the Department of Water and Power, as
approved in San Diego Gas & Electric Co., et al., 128 FERC ¶ 61,257 (2009).

 
 
2

--------------------------------------------------------------------------------

 
     3.
Settlement agreements in which Settling Supplier was a settling participant:

 
a.  
NEGT Energy Trading-Power, L.P. (f/k/a PG&E Energy Trading Power, L.P.), as
approved in San Diego Gas & Electric Co., et al., 126 FERC ¶ 61,007 (2009)
(requiring Participants to affirmatively opt-out).

 


 
 
3

--------------------------------------------------------------------------------

 


 
SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT
GENERAL TERMS AND CONDITIONS
 
ARTICLE I
DEFINITIONS
 
Unless otherwise expressly provided for herein, the following capitalized terms,
when used in this Agreement, including the attachments hereto, shall have the
meanings specified in this Article I.
 
1.1  
“Additional Settling Participant” means and includes (i) the California
Electricity Oversight Board, and (ii) any Participant that has elected to join
this settlement in accordance with the terms of Article VIII.

 
1.2  
“Agreement” means this Settlement and Release of Claims Agreement, which
consists of the Cover Sheet (including Exhibits) and these General Terms and
Conditions.

 
1.3  
“Agreement for Disposition of Escrowed Funds” means that agreement of such title
between the California Parties and Settling Supplier dated January 11, 2010.

 
1.4  
“Allocation Agreement” shall have the meaning set forth in Section 5.4.

 
1.5  
“Allocation Matrix” means the matrix, attached to the Cover Sheet as Exhibit A,
setting forth the various allocation percentages with respect to certain
Settlement Proceeds that are applicable to each Participant pursuant to this
Agreement.

 
1.6  
“APX” and “APX Settlement” shall have the meanings set forth in Section 8.3.

 
1.7  
“BPA v. FERC Remand” means proceedings conducted by FERC, in the EL00-95
Proceeding or otherwise upon remand, pursuant to the decision of the U.S. Court
of Appeals for the Ninth Circuit in Bonneville Power Administration v. FERC,
Nos. 02-70262, et al.

 
1.8  
“Business Day” has the same meaning as provided in California Civil Code Section
9.

 
1.9  
“California Attorney General” means the People of the State of California, ex
rel. Edmund G. Brown Jr., Attorney General.

 
1.10  
“California Litigation Escrow” means the escrow identified in Section 4.1.1.5
and established pursuant to Section 4.1.4.

 
 
1

--------------------------------------------------------------------------------

 
1.11  
“California Markets” means those markets for electric capacity, energy, and/or
ancillary services operated by the ISO and/or PX, including the block forward
contract market operated by the PX and any out-of-market purchases of capacity,
energy, and/or ancillary services by the ISO.

 
1.12  
“California Parties” means, collectively, PG&E, SCE, SDG&E, California Attorney
General, CERS, and CPUC. Each individually may be referred to as a “California
Party.”

 
1.13  
“California Utilities” means, collectively, PG&E, SCE and SDG&E.

 
1.14  
“Cash Consideration” shall have the meaning set forth in Section 4.1.2.

 
1.15  
“CERS” means the California Department of Water Resources acting solely under
the authority and powers created by California Assembly Bill 1 of the First
Extraordinary Session of 2001-2002, codified in Sections 80000 through 80270 of
the California Water Code, and not under its powers and responsibilities with
respect to the State Water Resources Development System.

 
1.16  
 “Chargeback Amounts” means amounts collected by the PX from Participants in
response to alleged defaults by PG&E and SCE, as generally described in Pacific
Gas and Electric Co. v. California Power Exchange Corp., 95 FERC ¶ 61,020 (Apr.
6, 2001).

 
1.17  
“Cost Offset” means an offset (other than an Emissions Offset or a Fuel Cost
Allowance) against refunds in the EL00-95 Proceeding based upon costs incurred
by the Participant claiming the offset. See, e.g., San Diego Gas & Electric Co.
v. Sellers, et al., 114 FERC ¶ 61,070 (Jan. 26, 2006).

 
1.18  
“Cover Sheet” means the portion of this Agreement that identifies the Settling
Supplier and specifies certain terms provided for in these General Terms and
Conditions. The Cover Sheet includes Exhibit A (Allocation Matrix), Exhibit B
(Deemed Distribution Participants), and Exhibit C (Prior Settlements).

 
1.19  
“CPUC” means the California Public Utilities Commission.

 
1.20  
“CPUC v. FERC Remand” means proceedings conducted by FERC, in the EL00-95
Proceeding or otherwise upon remand, pursuant to the decision of the U.S. Court
of Appeals for the Ninth Circuit in Public Utilities Commission of California v.
FERC, Nos. 01-71051, et al.

 
1.21  
“Deemed Distribution” means an amount credited to a Settling Participant,
identified on Exhibit B to the Cover Sheet, pursuant to Section 5.2.2 as an
offset to amounts owed by the Settling Participant to the PX and/or ISO.

 
1.22  
“Deemed Distribution Participant” means a Participant listed on Exhibit B to the
Cover Sheet.

 
1.23  
“EL00-95 Proceeding” means the FERC proceeding conducted in Docket Nos. EL00-95,
et al. and EL00-98, et al. and related appeals of orders in that proceeding and
any proceedings upon remand.

 
1.24  
“EL01-10 Proceeding” means the FERC proceeding conducted in Docket Nos. EL01-10,
et al. and related appeals of orders in that proceeding and any proceedings upon
remand.

 
 
2

--------------------------------------------------------------------------------

 
1.25  
“EL01-68 Proceeding” means the FERC proceeding conducted in Docket No. EL01-68
concerning the California Parties’ Motion for Refunds for Unauthorized Rates in
Excess of the Post-June 19, 2001 Proxy Market Clearing Price filed on June 9,
2009, in that docket and related appeals of orders in that proceeding and any
proceedings upon remand.

 
1.26  
“EL09-56 Proceeding” means the FERC proceeding conducted in Docket No.
EL09-56 and related appeals of orders in that proceeding and any proceedings
upon remand.

 
1.27  
“Emissions Offset” means the claim for recovery of emissions costs incurred by a
Participant’s generating units during the Refund Period as adopted by FERC. See,
e.g., San Diego Gas & Electric Co. v. Sellers, et al., 102 FERC ¶ 61,317 at P 5
(BB) (Mar. 26, 2003).

 
1.28  
“Estimated Interest on Receivables Amount” shall have the meaning set forth in
Section 4.1.1.1.

 
1.29  
“Estimated Receivables Amount” shall have the meaning set forth in Section
4.1.1.1.

 
1.30  
“Execution Date” means the date on which this Agreement has been duly executed
by all Parties and, if execution occurs on various dates, the Execution Date
shall be the date shown on the signature pages of the Cover Sheet that is last
in time. The CPUC will execute the Agreement only after it has approved the
Agreement’s terms and conditions.

 
1.31  
“FERC” means the Federal Energy Regulatory Commission.

 
1.32  
“FERC Allowances Determination” means the FERC order or orders, including orders
on rehearing, directing the payment (including by offset) of Fuel Cost
Allowances and/or Emissions Offsets and/or Cost Offsets in the EL00-95
Proceeding, regardless of whether such order or orders is/are subject to
requests for stay, rehearing or appeal, provided that such order or orders
has/have not been stayed pending such rehearing or appeal.

 
1.33  
“FERC Interest Determination” means the FERC order or orders, including orders
on rehearing, determining the amount of Interest Shortfall allocable to
different entities in the EL00-95 Proceeding based on the ISO and PX settlement
reruns and refund calculations and/or directing that interest be paid,
regardless of whether such order or orders is/are subject to requests for stay,
rehearing, or appeal, provided that such order or orders has/have not been
stayed pending such rehearing or appeal.

 
1.34  
“FERC Interest Rate” shall have the meaning set forth in 18 C.F.R. §
35.19a(a)(2)(iii) or any successor thereto.

 
1.35  
“FERC Proceedings” means the EL00-95 Proceeding, the EL01-10 Proceeding, the
EL01-68 Proceeding, the EL09-56 Proceeding, the Gaming/Partnership Proceeding,
the IN03-10 Proceeding, the ISO Re-Run Proceeding, and the Physical Withholding
Investigation, and related appeals of orders in those proceedings and any
proceedings upon remand. The term “FERC Proceedings” also includes the PA02-2
Proceeding insofar as that proceeding concerns Settling Supplier’s sales into
the California Markets and/or short term sales to CERS during the Settlement
Period.

 
1.36  
“FERC Receivables Determination” means the FERC order or orders, including
orders on rehearing, issued in the EL00-95 Proceeding following the Preparatory
Rerun establishing the unpaid Settling Supplier Receivables and effectuating the
payment of receivables, regardless of

 
3

--------------------------------------------------------------------------------

 
 
 

  whether such order or orders is/are subject to requests for stay, rehearing,
or appeal, provided that such order or orders has/have not been stayed pending
such rehearing or appeal.

 
1.37  
“FERC Refund Determination” means the FERC order or orders, in the EL00-95
Proceeding, the Lockyer v. FERC Remand, the BPA v. FERC Remand, and/or the CPUC
v. FERC Remand establishing the obligations, if any, that Settling Supplier owes
to Non-Settling Participants for the Settlement Period (or any portion thereof),
and effectuating the payment of refunds, if any, taking into account all
Mitigation, adjustments, disgorgement, charges, and allowances, or determining
that Settling Supplier has no refund obligations to Non-Settling Participants
regardless of whether such order or orders is/are subject to requests for stay,
rehearing, or appeal, provided that such order or orders has/have not been
stayed pending such rehearing or appeal.

 
1.38  
“FERC Settlement Order” means the FERC order approving this Agreement in
accordance with Section 9.1.1, regardless of whether such order is subject to
rehearing or appeal, provided that such order has not been stayed pending such
rehearing or appeal.

 
1.39  
“Final Order” means a FERC order that is no longer subject to further rehearing
before FERC regardless of whether such order is subject to appeal, provided that
such order has not been stayed pending such appeal. The “date” of a Final Order
shall be the date upon which it becomes no longer subject to rehearing.

 
1.40  
“Final Staff Report” shall have the meaning set forth in Section 7.2.1(ii).

 
1.41  
“Fuel Cost Allowance” means the claim for recovery of fuel costs incurred by a
Participant’s generating units during the Refund Period made pursuant to FERC
orders in the EL00-95 Proceeding. See, e.g., San Diego Gas & Electric Co. v.
Sellers, et al., 110 FERC ¶ 61,293 (Mar. 18, 2005).

 
1.42  
“Gaming/Partnership Proceeding” means the proceeding in FERC Docket Nos.
EL03-137, et al. (including Docket No. EL03-168) and EL03-180, et al. (including
Docket No. EL03-200) and any related appeals of orders in that proceeding and
any proceedings on remand.

 
1.43  
“General Terms and Conditions” means this portion of the Agreement, which
contains generally applicable terms and conditions.

 
1.44  
“IN03-10 Proceeding” means the FERC proceeding conducted in Docket No. IN03-10
and related appeals of orders in that proceeding and any proceedings on remand.

 
1.45  
“Interest Shortfall” means the difference between the interest actually earned
on funds held by the PX and/or ISO and the interest that would be earned through
application of the FERC Interest Rate.

 
1.46  
“Interest Shortfall on Refunds” means the Interest Shortfall on Settling
Supplier Refunds, an estimate of which is set forth in Item 4.1.1.4 of the Cover
Sheet.

 
1.47  
“ISO” means the California Independent System Operator Corporation, a California
public benefit corporation.

 
 
4

--------------------------------------------------------------------------------

 
1.48  
“ISO Re-Run Proceeding” means the FERC proceeding conducted in Docket No.
ER03-746 concerning ISO re-run activity for the Refund Period, and related
appeals of orders in that proceeding and any proceedings on remand.

 
1.49  
“Lockyer v. FERC Remand” means proceedings conducted by FERC, in Docket No.
EL02-71 or otherwise upon remand, pursuant to the decision of the U.S. Court of
Appeals for the Ninth Circuit in Lockyer v. FERC, No. 02-73093.

 
1.50  
“Mitigation” means the obligation to pay or account for refunds, adjustments,
allowances or charges, other than those in the Preparatory Rerun, as determined
in the EL00-95 Proceeding.

 
1.51  
“Net Refund Recipients” means those Participants, other than Deemed Distribution
Participants, that elect to participate in this settlement either as a Party or
pursuant to Section 8.1 and that are owed net refunds after consideration of
amounts that the particular Participant may itself owe to the California Markets
in the form of refunds (unadjusted for Refund Offsets or charges for same).

 
1.52  
“Non-Settling Participants” means Participants, other than Settling Supplier and
the California Parties, that do not elect to participate in this settlement
pursuant to Section 8.1.

 
1.53  
“PA02-2 Proceeding” means the FERC proceeding and investigation conducted in
Docket No. PA02-2 and related appeals of orders in that proceeding and any
proceedings on remand.

 
1.54  
“Participant” or “Participants” means those entities that directly sold
capacity, energy, and/or ancillary services to or purchased capacity, energy,
and/or ancillary services from the California Markets during part or all of the
Settlement Period.

 
1.55  
“Parking Practices” means those practices engaged in by Settling Supplier for
which it has agreed to pay $1,000,000.00 pursuant to a settlement with FERC
Trial Staff, as approved by FERC in Public Service Company of New Mexico, 112
FERC ¶ 61,033 (July 6, 2005), and more fully described by the California Parties
in, among other things, the “Complaint of the People of the State Of California,
ex rel. Edmund G. Brown Jr., Attorney General,” Docket No. EL09-56-000, dated
May 22, 2009, at 24-25, and related materials.

 
1.56  
“Party” or “Parties” shall have the meaning set forth in the preamble to the
Cover Sheet.

 
1.57  
“PECO/Exelon” means, collectively, PECO Energy Company, Exelon Corporation,
Exelon Generation Company, LLC, and Commonwealth Edison Company.

 
1.58  
“PG&E” means Pacific Gas and Electric Company, a California corporation.

 
1.59  
“PG&E Bankruptcy Proceedings” means the proceedings associated with the
voluntary bankruptcy petition filed under Chapter 11 of the Bankruptcy Code by
PG&E on April 6, 2001, in the United States Bankruptcy Court for the Northern
District of California, San Francisco Division, designated as Case No. 01-30923
DM.

 
1.60  
“Physical Withholding Investigation” means FERC’s undocketed fact-finding
investigation regarding alleged physical withholding of generation, as described
in Initial Report on Physical Withholding by Generators Selling into the
California Market and Notification to Companies, issued by FERC staff on August
1, 2003.

 
 
5

--------------------------------------------------------------------------------

 
1.61  
“Pinnacle West Companies” means, collectively, Arizona Public Service Company,
Pinnacle West Capital Corporation and APS Energy Service Company, Inc.

 
1.62  
“Post-January 17, 2001 Period” means the period January 18, 2001 through June
20, 2001.

 
1.63  
“Pre-January 18, 2001 Period” means the period October 2, 2000 through January
17, 2001.

 
1.64  
“Pre-October Period” means the period May 1, 2000 through October 1, 2000.

 
1.65  
“Preparatory Rerun” means the ISO settlements rerun process for the Refund
Period, conducted pursuant to FERC Docket No. ER03-746, before and without
regard to the calculation of any refunds or Mitigation.

 
1.66  
“Prior Settlements” means, collectively, those settlements memorialized by
settlement agreements entered into by the California Parties prior to the
Settlement Effective Date that (i) are substantially similar to the terms and
conditions of this Agreement, including, without limitation, the settlements
identified in Exhibit C to the Cover Sheet, and (ii) have been approved by FERC
on or prior to the Settlement Effective Date.  Prior Settlements may be referred
to individually as a “Prior Settlement.”

 
1.67  
“PX” means the California Power Exchange Corporation, a California public
benefit corporation.

 
1.68  
“PX Settlement Clearing Account” means any and all accounts of the PX or the
reorganized PX holding funds in trust pursuant to the terms of the PX tariff,
the ISO tariff, or a court order. The PX Settlement Clearing Account does not
include collateral and funds held for payment of chargeback amounts, which are
maintained in segregated accounts, as those terms are defined in the PX’s First
Amended Chapter 11 Plan.

 
1.69  
“PX Wind-Up Charges” means charges pursuant to the settlement approved by FERC
in Docket Nos. ER05-167, et al., California Power Exchange Corp., 113 FERC ¶
61,017 (Oct. 11, 2005), and the United States Bankruptcy Court for the Central
District of California on October 19, 2005 (Case No. LA01-16577-ES), and any
substantially similar charges assessed against Settling Supplier by the PX
pursuant to FERC approval or acceptance.

 
1.70  
“Receivables Excess” shall have the meaning set forth in Section 5.6.1.

 
1.71  
“Receivables Shortfall” shall have the meaning set forth in Section 5.6.1.

 
1.72  
“Refund Excess” shall have the meaning set forth in Section 5.6.1.

 
1.73  
“Refund Offsets” means any Emissions Offset, Fuel Cost Allowance, or Cost
Offset.

 
1.74  
“Refund Period” means the period October 2, 2000 through June 20, 2001.

 
1.75  
“Refund Shortfall” shall have the meaning set forth in Section 5.6.1.

 
1.76  
“Required Approvals” means the regulatory approvals set forth in Section 9.1.

 
1.77  
“SCE” means Southern California Edison Company, a California corporation.

 
1.78  
“SDG&E” means San Diego Gas & Electric Company, a California corporation.

 
 
6

--------------------------------------------------------------------------------

 
1.79  
“Settled Proceedings” means the FERC Proceedings, the Lockyer v. FERC Remand,
the BPA v. FERC Remand, and the CPUC v. FERC Remand.

 
1.80  
“Settlement Effective Date” means the date on which FERC issues the FERC
Settlement Order.

 
1.81  
“Settlement Period” means the period January 1, 2000 through June 20, 2001.

 
1.82  
“Settlement Proceeds” shall have the meaning set forth in Section 4.1.

 
1.83  
“Settling Participants” means the California Parties and Additional Settling
Participants.

 
1.84  
“Settling Supplier” shall have the meaning set forth in the Item corresponding
to this Section in the Cover Sheet.

 
1.85  
“Settling Supplier Receivables” means all of Settling Supplier’s rights and
claims to payment by or from the PX and/or the ISO, before Mitigation in the
EL00-95 Proceeding, for sales of energy and ancillary services into the
California Markets during the Settlement Period and Chargeback Amounts to which
Settling Supplier claims an entitlement.

 
1.86  
“Settling Supplier Refund Escrow (PNM)” means that interest-bearing escrow fund
established pursuant to and in accordance with the Agreement for Disposition of
Escrowed Funds.

 
1.87  
“Settling Supplier Refunds” shall have the meaning set forth in Section 5.1.

 
1.88  
“Settling Supplier’s Interest Shortfall Estimate” means the amount set forth in
Item 4.1.1.1(d) of the Cover Sheet.

 
1.89  
“SRP” means the Salt River Project Agricultural Improvement and Power District,
a political subdivision of the State of Arizona.

 
1.90  
“Transferred Receivables” means Settling Supplier’s right to payment on account
of Settling Supplier Receivables in an amount equal to the Unadjusted
Transferred Receivables, as thereafter adjusted in accordance with Section
4.1.1.3.

 
1.91  
“Unadjusted Transferred Receivables” means Settling Supplier’s right to payment
on account of Settling Supplier Receivables in an amount specified in Item
4.1.1.2 of the Cover Sheet, which amount includes estimated interest through
December 31, 2009.

 
1.92  
“Unsettled Participant Interest Amount” shall have the meaning set forth in
Section 6.1.3.1.

 
1.93  
“Unsettled Participant Refund Amount” shall have the meaning set forth in
Section 6.1.3.1.

 
1.94  
“Unsettled Settling Supplier Interest Amount” shall have the meaning set forth
in Section 6.1.3.

 
1.95  
“Unsettled Settling Supplier Refund Amount” shall have the meaning set forth in
Section 6.1.3.

 
 
7

--------------------------------------------------------------------------------

 
1.96  
“Western Energy Markets” means those markets for electric capacity, energy,
and/or ancillary services in the territories covered by the Western Electricity
Coordinating Council (f/k/a the Western Systems Coordinating Council) including
the California Markets.

 
ARTICLE II
SCOPE AND EFFECTIVENESS OF GENERAL TERMS AND CONDITIONS; CONDITIONS TO
EFFECTIVENESS; TERMINATION
 
2.1  
Scope and Effectiveness of General Terms and Conditions.

 
     2.1.1  
Effectiveness. These General Terms and Conditions shall be effective only in
conjunction with a fully-executed Cover Sheet appending these General Terms and
Conditions

 
     2.1.2  
Inconsistencies. Any inconsistencies between the terms of the Cover Sheet and
the terms of these General Terms and Conditions shall be resolved in favor of
the Cover Sheet.

 
2.2 
Effect of Settlement Effective Date.

 
     2.2.1  
Condition Precedent.  The occurrence of the Settlement Effective Date is a
condition precedent to the following: (i) the obligation of a Party to make
payments, assign receivables and interest due thereon, assume liabilities, or
release claims hereunder, and (ii) the effectiveness of all releases and the
withdrawals of claims and defenses specified hereunder.

 
     2.2.2  
Binding Obligation. Except as provided in Section 2.2.1, this Agreement shall be
a binding obligation of each Party upon the occurrence of the Execution Date.

 
     2.2.3  
Additional Settling Participant. Each Additional Settling Participant shall be
bound to this Agreement as of the Settlement Effective Date.

 
2.3  
Termination.

 
2.3.1  
Termination by California Parties or Settling Supplier.  This Agreement shall
terminate on the date of a Final Order rejecting this Agreement in whole or in
material part or accepting this Agreement with material conditions or
modifications deemed unacceptable to any adversely affected Party or as provided
herein in Section 4.3.  In the event of a material condition or modification
that adversely affects any Party, each Party so affected shall communicate its
consent or lack of consent to such material condition or modification in writing
to the other Parties no later than 5 Business Days after the date of the order
that imposes the material condition or modification on FERC’s approval of this
Agreement. The failure of an adversely affected Party to provide written notice
to the other Parties in accordance with the foregoing sentence shall constitute
acceptance by such Party of the material change or condition; provided, however,
that the Parties may, in the sole discretion of each Party, agree to attempt to
modify this Agreement in a manner that would resolve the grounds for which the
Required Approval by FERC was denied. Nothing herein shall be construed as
obligating any Party to appeal a Final Order rejecting this Agreement or
approving this Agreement with material change or condition unacceptable to any
adversely affected Party.

 
 
8

--------------------------------------------------------------------------------

 
2.3.2  
Termination by California Parties.  If FERC fails by April 30, 2010, to issue
the FERC Settlement Order, then the California Parties may, in their sole
discretion, terminate this Agreement at any time after April 30, 2010.

 
2.3.3  
Termination by Settling Supplier.  If FERC fails by September 30, 2010, to issue
the FERC Settlement Order, then Settling Supplier may, in its sole discretion,
terminate this Agreement at any time after September 30, 2010.

 
2.3.4  
Effect of Termination.  If this Agreement is terminated for any reason, pursuant
to this Section 2.3 or Section 4.3:

 
     2.3.4.1  
all funds transferred to the Settling Supplier Refund Escrow (PNM),
including cash transferred by Settling Supplier in accordance with the terms of
the Agreement for the Disposition of Escrow Funds and/or this Agreement, and any
funds transferred to the Settling Supplier Refund Escrow (PNM) by the ISO or PX
pursuant to this Agreement, shall be immediately returned to Settling Supplier
(with Settling Supplier assuming sole responsibility for payment of taxes owed
on the interest that accrued on the funds in the Settling Supplier Refund Escrow
(PNM) prior to the return of such funds and associated interest to Settling
Supplier) and/or restored in the accounts of the ISO and PX, as appropriate,
including, in each case, any interest actually earned on such amounts, and the
books of the ISO and PX shall be revised to reflect the amounts in such accounts
as would have existed as of the date of return or restoration as if this
Settlement Agreement were not entered into in the first instance; and

 
     2.3.4.2  
this Agreement (excluding this Section 2.3.4, Section 4.1.2, and the tolling
provisions in Section 7.7, which shall survive any such termination and remain
fully enforceable) shall be null and void and of no further effect, with all
rights, duties, and obligations of the Parties and the Additional Settling
Participants thereafter restored as if this Agreement had never been executed.

 


 
ARTICLE III
SETTLEMENT AND ACKNOWLEDGEMENT
 
3.1  
Settlement. In return for the consideration specified elsewhere in this
Agreement and the full performance by the Parties of their respective
obligations hereunder, and subject to the occurrence of the Settlement Effective
Date, all claims as between the Settling Supplier, on the one hand, and the
California Parties, on the other hand, relating to transactions in Western
Energy Markets during the Settlement Period for damages, refunds, disgorgement
of profits, costs and attorneys’ fees, or other monetary or non-monetary
remedies in the Settled Proceedings are settled and resolved as set forth in
Article VII (and subject to the exceptions set forth in Article VII).

 
3.2  
Non-Settling Participants. No claims addressed in this Agreement shall be deemed
settled as to Non-Settling Participants. All defenses, claims, or allegations
made or asserted, or that could be made or asserted by the Parties and
Additional Settling Participants against Non-Settling Participants are
unaffected by this Agreement and expressly retained and preserved by the

 
 
 
9

--------------------------------------------------------------------------------

 

 
Parties and Additional Settling Participants as provided in Section 7.4.3;
provided, however, that in accordance with Section 7.1.4 and except as provided
in Section 4.4, the California Utilities shall be responsible as of the
Settlement Effective Date for the payment of any refunds, and any associated
interest awarded by FERC thereon, by Settling Supplier to Non-Settling
Participants in the FERC Proceedings.
   

 
ARTICLE IV
CONSIDERATION
 
4.1  
Settling Supplier Monetary Consideration. In consideration of the respective
covenants herein, Settling Supplier shall provide monetary consideration in the
form of (a) the Cash Consideration, and (b) assignment of the Settling Supplier
Receivables including interest thereon (collectively, the “Settlement
Proceeds”).

 
     4.1.1  
Payments on Account of Settling Supplier Receivables.

 
          4.1.1.1  
Receivables on ISO and PX Books. The Parties acknowledge and agree that, as of
the date specified in Item 4.1.1.1(a) in the Cover Sheet, the unpaid amount of
Settling Supplier Receivables, excluding interest, before and without regard to
Mitigation, but reflecting reversal of the soft cap, debits for the PX Wind-Up
Charges, and adjustments for ISO or PX good faith negotiation dispute
resolutions, was stated in the accounts of the ISO and PX to be the amount
specified in Item 4.1.1.1(b) of the Cover Sheet (the “Estimated Receivables
Amount”). Item 4.1.1.1(c) of the Cover Sheet sets forth the Parties’ joint
estimate (prior to any adjustment for the Settling Supplier’s Interest Shortfall
Estimate) of the unpaid amount of interest on the Estimated Receivables Amount
accrued and unpaid through December 31, 2009, (the “Estimated Interest on
Receivables Amount”). Settling Supplier warrants and represents that the
Estimated Receivables Amount is consistent with all information concerning
Settling Supplier Receivables of which it has knowledge as of the Execution
Date. Settling Supplier further warrants and represents that it has not, as of
the Execution Date, pledged, hypothecated, sold, transferred, or otherwise
assigned, to any third party voluntarily, or to the best of its knowledge
involuntarily, or by way of setoff or offset, any portion of the Settling
Supplier Receivables or the associated interest on Settling Supplier Receivables
and covenants that it will not do so following the Execution Date, except as
expressly provided for herein.

 
       4.1.1.2  
Assignment of Receivables, Associated Interest, and Claims and Defenses.
Effective as of the Settlement Effective Date, (i) Settling Supplier hereby
assigns, sells, transfers, conveys, and delivers to the California Parties, free
and clear of all claims, liens, and encumbrances all of its right, title, and
interests in the Settling Supplier Receivables, as well as all associated
interest on the Settling Supplier Receivables and all claims, rights of action
and defenses otherwise available to the Settling Supplier arising from or
relating to the Settling Supplier Receivables, and (ii) the California Parties
shall, and do hereby, assume, purchase, acquire, and accept, without recourse to
the Settling Supplier, as tenants in common, all of the Settling Suppliers’
right, title, and interest in and to the Settling Supplier Receivables and all
claims, rights of action, and defenses otherwise available to the Settling
Supplier arising from

 
 
 
10

--------------------------------------------------------------------------------

 

 
or relating to the Settling Supplier Receivables. The foregoing term “without
recourse” shall not, however, limit or be construed as limiting in any way any
rights the California Parties have with respect to the Settling Supplier
pursuant to the express written provisions, representations, and warranties of
this Agreement. The proceeds of the Transferred Receivables shall, no later than
10 Business Days after the Settlement Effective Date, (i) be paid by the PX to
the Settling Supplier Refund Escrow (PNM) as provided in Section 4.1.1.4, and/or
(ii) be transferred to the California Litigation Escrow as provided in Section
4.1.1.5, and/or (iii) be applied to the funding of the Deemed Distributions as
provided in Section 5.2.2. Settling Supplier hereby irrevocably authorizes the
California Parties, and their respective attorneys, agents, and employees, at
any time and from time to time, to file in any filing office in any Uniform
Commercial Code jurisdiction any initial financing statements and amendments
thereto that (i) describe the foregoing assignment and application of funds,
(ii) describe the assignments described herein in Sections 4.1.8, and 7.2.2, and
(iii) provide any other information required by Part 5 of Article 9 of the
Uniform Commercial Code of the jurisdiction in which such filing is made for the
sufficiency or filing office acceptance of such financing statements or
amendments, including whether Settling Supplier is an organization, its type of
organization, and the charter or organization identification number issued to
Settling Supplier.
 

 
 
       4.1.1.3  
Interest Adjustment; Notice to the ISO and PX. No later than 5 Business Days
after the Settlement Effective Date, the California Parties shall calculate the
estimated interest adjustment to the Unadjusted Transferred Receivables (such
total adjusted amount referred to as the “Transferred Receivables”) that will
accrue beginning January 1, 2010 through the projected dates of distribution
pursuant to Sections 4.1.1.4 and 4.1.1.6. No later than 6 Business Days after
the Settlement Effective Date, the California Parties shall advise the ISO and
PX that the Transferred Receivables have been assigned to the California Parties
pursuant to Section 4.1.1.2, and that the proceeds of the Transferred
Receivables shall be applied to fund the consideration provided in this
Agreement. The California Parties shall identify for the ISO and PX the amounts
of any Deemed Distributions, as provided in Section 5.2.2.

 
       4.1.1.4  
Transfer by PX to Settling Supplier Refund Escrow (PNM). No later than 10
Business Days after the Settlement Effective Date, the PX shall transfer from
the PX Settlement Clearing Account to the Settling Supplier Refund Escrow (PNM)
a cash payment in the amount of the Transferred Receivables (i) minus the total
of Deemed Distributions hereunder, (ii) minus the total estimated Interest
Shortfall on Refunds, (iii) minus Settling Supplier’s Interest Shortfall
Estimate, (iv) plus the amounts owed by Participants with negative allocations
hereunder; (v) minus the amount specified in the Item corresponding to Section
4.1.1.5 in the Cover Sheet, and (vi) minus the refund amounts attributed to
Settling Supplier and previously paid to APX pursuant to the APX Settlement
described in Section 8.3. If the amount calculated pursuant to the preceding
sentence is less than zero, the California Parties shall direct that the amount
by which the total of the amounts set forth in (i) through (vi) of the preceding
sentence exceeds the Transferred Receivables be transferred from the Settling
Supplier Refund Escrow (PNM) to the PX for

 
 
 
11

--------------------------------------------------------------------------------

 

 
deposit in the PX Settlement Clearing Account no later than 10 Business Days
after the Settlement Effective Date. The amounts owed by Participants with
negative allocations shall be determined by considering only refunds and Refund
Offsets associated with the Refund Period.

 
       4.1.1.5  
Transfer by PX to California Litigation Escrow. No later than 10 Business Days
after the Settlement Effective Date, the PX shall transfer a cash payment in the
amount specified in the Item corresponding to this Section in the Cover Sheet
from the PX Settlement Clearing Account to an interest-bearing account
designated as the “California Litigation Escrow.”

 
       4.1.1.6  
Transfer by PX to Settling Supplier. This section intentionally not used.

 
       4.1.1.7  
ISO and PX Data. Settling Supplier hereby authorizes the ISO and PX to release
and provide to the California Parties, upon request, an electronic copy of all
refund rerun statements for Settling Supplier, as well as supporting reports,
for the Settlement Period. All copies of any documents (electronic or otherwise)
provided by the ISO and the PX to the California Parties pursuant to this
Section 4.1.1.7 shall be contemporaneously provided to Settling Supplier.

 
       4.1.1.8  
Early Distribution of Settling Supplier Receivables. In the event that the ISO
or PX pays or otherwise distributes to Settling Supplier any part of the
Settling Supplier Receivables subsequent to the date specified in Item
4.1.1.1(a) of the Cover Sheet, the Settling Supplier shall no later than 10
Business Days after such distribution transfer a cash amount equal to the total
amount of such distribution by the ISO and PX to Settling Supplier to the
Settling Supplier Refund Escrow (PNM).

 
4.1.2  
Cash Consideration.  On January 15, 2010, Settling Supplier paid to the
California Parties by wire transfer from funds other than the Settling Supplier
Receivables and any amounts representing accrued and unpaid interest on the
Settling Supplier Receivables, the amounts specified in Item 4.1.2(a) of the
Cover Sheet (the “Cash Consideration”) to the Settling Supplier Refund Escrow
(PNM). The Cash Consideration shall remain in the Settling Supplier Refund
Escrow (PNM) until the Settlement Effective Date, absent mutual agreement by the
Parties. If this Agreement is terminated for any reason prior to the Settlement
Effective Date, then the California Parties shall, in accordance with Section
2.3.3 and no later than 5 Business Days after written notice of termination is
provided by the Party terminating this Agreement in accordance with the terms of
Article XI hereof, direct the escrow agent holding the Settling Supplier Refund
Escrow (PNM) to disburse immediately to Settling Supplier all funds in the
Settling Supplier Refund Escrow (PNM), including all interest earned thereon.

 
4.1.3  
Interest on ISO and PX Transactions. Interest shall be calculated on the
Settling Supplier Refunds specified in Item 5.1(e) of the Cover Sheet at the
FERC Interest Rate. Likewise, interest shall be calculated on the Settling
Supplier Receivables at the FERC Interest Rate. Such interest amounts shall be
adjusted for Settling Supplier and each entity (including Deemed Distribution
Participants) to which Settling Supplier Refunds are allocated by the amount of
the estimated Interest
 

 
 
 
12

--------------------------------------------------------------------------------

 

 
 Shortfall allocated to such entity pursuant to the Allocation Matrix. Payment
of the interest amounts will be pursuant to Section 5.3 and Section 6.1.4.

 
 
4.1.4  
Responsibility for Escrows. Prior to the transfer of the Cash Consideration as
recited in Section 4.1.2, the California Parties undertook such steps as were
reasonably necessary to establish and govern the Settling Supplier Refund Escrow
(PNM).  The California Parties shall, no later than 5 Business Days after the
Settlement Effective Date, take such steps as are reasonably necessary to
establish and govern the California Litigation Escrow. The Settling Supplier
Refund Escrow (PNM) shall be maintained in a commercially reasonable
interest-bearing account. The costs and maintenance of the Settling Supplier
Refund Escrow (PNM) and the California Litigation Escrow (including, but not
limited to, related accounting costs) shall be borne by the California
Parties.  The amounts transferred to the Settling Supplier Refund Escrow (PNM)
pursuant to Section 4.1.1.4 will be maintained in a separate subaccount solely
attributable to this Agreement and shall be used only in a manner consistent
with this Agreement. In the event that the California Litigation Escrow is not
available to begin receiving funds 10 Business Days after the Settlement
Effective Date, then all time periods provided in this Agreement for the payment
of funds to or from the California Litigation Escrow shall be extended by the
number of days between the tenth Business Day after the Settlement Effective
Date and the date on which the California Litigation Escrow is available to
begin receiving funds. The California Parties shall be solely responsible for
administering the Settling Supplier Refund Escrow (PNM) and the California
Litigation Escrow, provided that, prior to the Settlement Effective Date, the
California Parties shall not administer the Settling Supplier Refund Escrow
(PNM) in a manner inconsistent with the instructions for establishing that
account as agreed upon by Settling Supplier and the California Parties.

 
4.1.5  
PX Wind-Up Charges. Settling Supplier’s responsibility, if any, for a share of
PX Wind-Up Charges shall be governed by the settlement approved by FERC’s order
in Docket No. ER05-167, California Power Exchange Corp., 113 FERC ¶ 61,017 (Oct.
11, 2005), 120 FERC ¶ 61,006 (July 2, 2007) (order extending settlement period),
and any subsequent FERC orders requiring a substantially similar charge by the
PX to be assessed against Settling Supplier. The California Parties will pay any
such charges that are assessed against Settling Supplier after December 31,
2009.  In the event this Agreement terminates pursuant to Section 2.3 or Section
4.3, Settling Supplier shall, no later than 10 Business Days after the date of
termination, reimburse the California Parties, by wire transfer to the
account(s) designated by the California Parties, the amount(s) paid by the
California Parties pursuant to this Section 4.1.5 plus interest at the FERC
Interest Rate.

 
4.1.6  
ISO or PX Dispute Resolution Charges; Offsets.  The California Parties shall
assume responsibility for the Settling Supplier’s share of ISO or PX dispute
resolution allocations (e.g., good faith negotiations, alternative dispute
resolution adjustments) applicable to transactions during the Settlement Period,
to the extent such allocations are not included in the determination of Settling
Supplier Receivables.  Any obligation the Settling Supplier may have, absent
this Agreement, to pay Refund Offsets or other charges that may be assessed in
the FERC Proceedings on account of sales by entities other than Settling
Supplier, shall be the sole responsibility of the California Parties.

 
 
13

--------------------------------------------------------------------------------

 
4.1.7  
Prior and Future Settlements in the FERC Proceedings

 
   4.1.7.1  
Opt-in to Future Settlements.  Effective as of the Settlement Effective Date,
Settling Supplier authorizes the California Parties, on behalf of Settling
Supplier, to opt into each and every settlement reached by the California
Parties with another supplier that in the reasonable judgment of the California
Parties is substantially similar to any one or more of the Prior Settlements
(that is, participate in such future settlements in the manner in which an
Additional Settling Participant participates in this settlement or a Prior
Settlement).

 
   4.1.7.2  
Opt-in to Prior Settlements.

 
(i)  
Effective as of the Settlement Effective Date, (a) the California Parties
consent to Settling Supplier’s late opt-in to each Prior Settlement as an
additional settling participant and agree to not oppose any motion Settling
Supplier may file with FERC seeking approval to opt in late as an additional
settling participant to a Prior Settlement, and (b) Settling Supplier agrees to
opt in late, and take such action as may reasonably be necessary to opt in late,
to each Prior Settlement as an additional settling participant.

 
(ii)  
Effective as of the Settlement Effective Date, Settling Supplier shall, without
any further action, be bound by the terms of each Prior Settlement as an
additional settling participant to the extent that it is not already so bound
and to the extent that only the agreement of the California Parties is needed to
opt in late to such Prior Settlement.

 
4.1.8  
Refunds from Other Suppliers; Claims and Defenses; Assignment to the California
Parties. Effective as of the Settlement Effective Date, except as provided in
Section 7.2.2, Settling Supplier hereby assigns, sells, transfers, conveys, and
delivers to the California Parties, free and clear of all liens, claims, and
encumbrances all of its right, title, and interests in and to (i) all refunds,
interest, credits, and other payments that it is, or becomes, entitled to
receive on and after the Settlement Effective Date that are either directly or
indirectly through others allocated to Settling Supplier and associated with
transactions in the California Markets during the Settlement Period, and (ii)
all claims, counterclaims, defenses, demands and cause or causes of action of
any kind whatsoever of the Settling Supplier arising from or relating to such
refunds, interest, credits, and other payments. Settling Supplier represents,
warrants, and covenants with and to the California Parties that such assignment
is and shall be free and clear of all liens, claims, and encumbrances.

 
4.1.9  
Pre-October Period Refunds. This section intentionally not used.

 
   4.1.10  
Deemed Distributions from Prior Settlements. If the Settling Supplier was a
deemed distribution participant in one or more Prior Settlements, and Settling
Supplier has opted in to such Prior Settlement, or the California Parties have
opted in to such Prior Settlement on Settling Supplier’s behalf, then the FERC
Settlement Order shall constitute FERC’s authorization and direction to the PX
to release to the California Parties no later than 20 Business Days after the
Settlement Effective
 
 

 
 
 
14

--------------------------------------------------------------------------------

 

 
Date (i) the cumulative principal amounts of all such deemed distributions to
the extent that those deemed distributions relate to the Refund Period, and any
associated interest thereon, as provided in such Prior Settlement, and (ii) the
cumulative principal amounts of all such deemed distributions to the extent that
those deemed distributions relate to the Pre-October Period, and any associated
interest thereon, as provided in such Prior Settlement. The California Parties
shall, no later than 10 Business Days after the Settlement Effective Date,
designate to the PX in writing the account or accounts to which such amounts
shall be released.

 
 
   4.1.11  
Deemed Distributions in Future Settlements. Amounts owed to Settling Supplier
under future settlements entered into by the California Parties in the FERC
Proceedings shall be payable to the California Parties in cash, by wire transfer
to the account(s) designated by the California Parties, rather than as deemed
distributions.

 
4.2  
Settling Supplier’s Non-Monetary Consideration and Prospective Commitments.

 
4.2.1  
Market Rules. Settling Supplier shall comply with FERC’s regulations, 18 C.F.R.
§ 1c (2009) and 18 C.F.R. §§ 35.36-35.37 (2009) as those regulations may be
amended and in effect from time to time. Settling Supplier shall comply with
applicable ISO tariff provisions. The foregoing does not enlarge or diminish the
rights of any of the Parties under any of the foregoing regulations or tariff
provisions. Each of the Parties is free to advocate changes in those regulations
and tariff provisions.

 
4.2.2  
Cooperation with California Parties.

 
      4.2.2.1  
At all times from and after the Settlement Effective Date, the Settling Supplier
will, upon the reasonable request and at the sole expense of the California
Parties, execute and/or deliver such further documents, agreements, instruments,
and account and other books of record, and shall cooperate and do such other and
further acts, as may be necessary to effectuate the Settling Suppliers’ transfer
of the Settling Supplier Receivables pursuant to Section 4.1.1.

 
      4.2.2.2  
Subject to its rights under Section 7.4.3, Settling Supplier shall, for the
twenty-four (24) month period following the Execution Date, cooperate with the
California Parties in their pursuit of claims or potential claims relating to
the operation of Western Energy Markets and western natural gas markets during
the Settlement Period, provided that such cooperation shall not obligate
Settling Supplier to waive any privileges, or waive or limit any rights, claims
or defenses unrelated to this Agreement.  As part of its ongoing cooperation
obligations, Settling Supplier shall make witnesses over which it exercises
control available for interviews and depositions by the California Parties at
mutually convenient times and locations.  The California Parties will seek
information in a focused manner, and will work with Settling Supplier to
streamline information and requests as appropriate.  Pursuant to its ongoing
cooperation obligations, Settling Supplier will produce relevant, non-privileged
documents to the California Parties as requested.  FERC’s Office of Enforcement
shall be permitted to attend and ask questions at any such
 
 

 
 
 
15

--------------------------------------------------------------------------------

 

  interviews or depositions, and shall be provided with copies of any written
information provided through such cooperative efforts. The California Parties
shall reimburse Settling Supplier for its reasonable out-of-pocket expenses
(except for attorneys’ fees) incurred in connection with providing the
cooperation specified in this Section 4.2.2. Except as specifically provided in
this Agreement with respect to seeking FERC approval of this Agreement, nothing
in this Agreement requires Settling Supplier to support the California Parties
through submission of pleadings, testimony, or any form of position statement.

 
 
4.3  
Failure of Consideration Due To California Parties. If (i) any of the transfers
to the California Parties pursuant to Sections 4.1.1, 4.1.8, 4.1.10, 5.3, or
7.2.2 fails as the result of a breach by Settling Supplier of its
representations and warranties set forth therein and/or in Section 10.1, or (ii)
prior to payment of the cash transfers required of Settling Supplier pursuant to
this Agreement, if any, Settling Supplier does any of the following: (A) takes
any action in furtherance of filing a voluntary petition for relief under any
chapter of the United States Bankruptcy Code (11 U.S.C. § 101 et seq.) or
consenting to the entry of any order for relief against it in any involuntary
case filed or proposed to be filed against it pursuant to Section 303 of said
Bankruptcy Code, (B) consents to the appointment of a custodian of it or for all
or substantially all of its property, (C) makes a general assignment for the
benefit of its creditors, (D) becomes insolvent (however evidenced, and
including balance sheet and equitable insolvency), or (E) admits in writing its
inability to pay its debts as they become due, then the California Parties may,
at their option, subject to Settling Supplier’s cure rights set forth below,
immediately terminate this Agreement. In such event, this Agreement (exclusive
of the tolling provisions in Section 7.7) shall be null and void and of no
further effect, with all rights, duties, and obligations of the Parties
thereafter restored as if this Agreement had never been executed. All notices of
termination delivered pursuant to this Section 4.3 shall be in writing and
addressed to Settling Supplier in accordance with the notice provisions set
forth herein, and shall clearly state the grounds for termination and the date
on and after which such termination shall be effective. If the grounds for
termination are solely based upon clause (i) above and Settling Supplier
completely cures all defaults under that clause that are identified in the
California Parties’ notice of termination no later than 5 Business Days after
Settling Supplier’s receipt of the notice of termination, including payment of
interest at the FERC Interest Rate on any payments past due under this
Agreement, then this Agreement shall not terminate ab initio and all defaults
identified in the California Parties’ notice of termination with respect to
clause (i) above shall be deemed to have been cured.

 
4.4  
Settling Supplier Gaming/Partnership Settlement or Dismissal.  No later than 10
Business Days after the Settlement Effective Date, the California Parties shall
withdraw any request for rehearing or petition for review of any settlement
between Settling Supplier and FERC trial staff or dismissal approved by FERC
order in the Gaming/Partnership Proceeding (such settlements or dismissals being
identified in the Item corresponding to this Section in the Cover Sheet).
Additional Settling Participants shall be deemed to have withdrawn any requests
for rehearing or petitions for review of such settlements or dismissals upon
their election to be bound by this Agreement. Notwithstanding Section 7.1, all
Parties and Additional Settling Participants shall remain free to assert any
position they choose concerning the proper allocation by FERC of such settlement
amount including settlement amounts related to Parking Practices.
Notwithstanding anything to the contrary in this Agreement, the California
Parties shall not be responsible for any amount payable by, or that has already
been paid by, the Settling Supplier pursuant to any
 
 

 
 
 
16

--------------------------------------------------------------------------------

 
 

 
settlement or otherwise in the Gaming/Partnership Proceeding identified in the
Item corresponding to this section in the Cover Sheet.

 
ARTICLE V
DISPOSITION AND ALLOCATION OF SETTLEMENT PROCEEDS
 
5.1  
Allocation of Settlement Proceeds. For purposes of the allocation of the
Settlement Proceeds only, Settling Supplier shall be deemed to have provided a
total principal refund in the amount specified in Item 5.1(e) of the Cover Sheet
(the “Settling Supplier Refunds”), which amount shall be allocated as shown in
Items 5.1(a), 5.1(b), and 5.1(d) of the Cover Sheet to the Pre-January 18, 2001
Period, the Post-January 17, 2001 Period, and the Pre-October Period,
respectively.  Refunds associated with Settling Supplier’s short-term bilateral
sales to CERS are set forth in Item 5.1(f) in the Cover Sheet.  Settling
Supplier does not endorse or take any position on the foregoing allocation of
Settlement Proceeds, but the Agreement establishes such allocation to ensure the
distribution of funds as contemplated by the California Parties.

 
5.2  
Allocations in Allocation Matrix. The Allocation Matrix sets forth the
allocation of the Settling Supplier Refunds as established by the California
Parties. The Allocation Matrix also sets forth the estimated interest to be
distributed to Settling Participants, which includes interest calculated at the
FERC Interest Rate on the Settling Supplier Refunds, less the estimated Interest
Shortfall on Refunds as of December 31, 2009.  As provided for below, the
Settling Supplier Refunds and associated interest payable to Settling
Participants, and the amount payable to CERS set forth in Item 5.1(f) of the
Cover Sheet, shall be distributed either (i) in the case of Settling
Participants that are Net Refund Recipients, as cash distributions from the
Settling Supplier Refund Escrow, as provided in Section 5.2.1, or (ii) in the
case of Settling Participants that are not Net Refund Recipients, as Deemed
Distributions, as provided in Section 5.2.2. Distributions pursuant to Sections
5.2.1 and 5.2.2 shall be made to Settling Participants no later than 20 Business
Days after the Settlement Effective Date.

 
     5.2.1  
Cash Distributions to Net Refund Recipients. Settling Supplier Refunds and
associated interest allocated in the Allocation Matrix to Settling Participants
that are Net Refund Recipients, and the amount payable to CERS set forth in Item
5.1(f) of the Cover Sheet, shall be paid in cash to CERS and the other such
Settling Participants that are Net Refund Recipients from the Settling Supplier
Refund Escrow (PNM).

 
   5.2.2  
Deemed Distributions to Deemed Distribution Participants.

 
   5.2.2.1  
Deemed Distribution Participants that are or become Settling Participants shall
receive their allocated share of the Settling Supplier Refunds and associated
interest, as shown on the Allocation Matrix and as adjusted pursuant to Sections
4.1.1.3 and 6.1.4, as a Deemed Distribution.

 
   5.2.2.2  
FERC’s approval of this Agreement in the FERC Settlement Order shall constitute
approval of the treatment and allocation of Deemed Distributions as provided
herein, and constitutes FERC’s determination that the escrow established by PG&E
pursuant to its Plan of Reorganization for payment of its outstanding debts to
the PX may be reduced in an amount equal to its allocated share of Settling
Supplier Refunds.

 
 
17

--------------------------------------------------------------------------------

 
   5.2.3  
Cost Offset. This section intentionally not used..

 
   5.2.4  
Fuel Cost Allowances. Section intentionally not used.

 
   5.2.5  
Net Payer. Any amount shown on the Allocation Matrix as owed by a Party other
than Settling Supplier, or by an Additional Settling Participant, will be
reflected on the books of the ISO and PX as an additional amount owed by that
Party or Additional Settling Participant.

 
5.3  
Payment of Interest on Settling Supplier Refunds and Settling Supplier
Receivables. Estimated interest (adjusted for the Settling Supplier’s Interest
Shortfall Estimate and the estimated Interest Shortfall on Refunds, as provided
herein) shall be calculated and distributed concurrently with principal amounts
in accordance with this Agreement. With the exception of such interest that
shall accrue (a) in the Settling Supplier Refund Escrow (PNM), (b) in the
California Litigation Escrow, and (c) on amounts withheld from distribution as
the Settling Supplier’s Interest Shortfall Estimate, and subject to the
provisions of Section 6.1.4 with respect to Deemed Distributions of Settling
Supplier Refunds, interest shall stop accruing on the Settling Supplier Refunds,
the Settling Supplier Receivables, and the Estimated Interest on Receivables
Amount on the date that such funds are transferred by the PX to the Settling
Supplier Refund Escrow (PNM) or the California Litigation Escrow, as
appropriate, but interest shall continue to accrue on both the principal amounts
and the previously accrued interest until such date of transfer. No later than
15 Business Days after issuance of the FERC Interest Determination, the
California Parties shall pay to, or receive from, the ISO and PX, the difference
between (a) the Estimated Interest on Receivables Amount less Settling
Supplier’s Interest Shortfall Estimate previously withheld from distribution
hereunder, and (b) the amount of interest that the FERC Interest Determination
finds to be owing to Settling Supplier on such receivables. The Allocation
Matrix states the amount of estimated Interest Shortfall allocated to each
Participant, which amounts will be reflected in the calculation of Interest
Shortfall ultimately assessed by the ISO and PX to each such Participant, such
that the estimated Interest Shortfall, as determined herein for each Settling
Participant, will ultimately be trued-up based on each individual Settling
Participant’s allocated share of the Interest Shortfall. The Parties shall
update all estimated interest calculations through the date that the funds are
transferred in accordance with Article IV by adding each refund recipient’s
allocated share of the estimated adjustment to the Unadjusted Transferred
Receivables set forth in Section 4.1.1.3.

 
5.4  
Distribution of California Litigation Escrow. All funds in the California
Litigation Escrow shall be distributed in accordance with a separate agreement
among the California Parties (the “Allocation Agreement”), which also may
provide for reallocation among the California Parties of the California Parties’
share of Settling Supplier Refunds and associated interest. The Allocation
Agreement shall provide for the allocation among the California Parties of the
California Parties’ financial responsibilities and entitlements under this
Agreement. Distributions from the California Litigation Escrow will accrue
interest only from the date that the California Litigation Escrow is funded and
at the rate of interest earned on the funds held in the California Litigation
Escrow but the initial transfer of funds into the California Litigation Escrow
may include interest paid as provided for in Sections 4.1.3 and 5.3.

 
5.5  
Distributions to Non-Settling Participants and Disposition of Escrowed Funds.
Amounts specified on the Allocation Matrix as allocated to Participants that, by
not making the election provided in Section 8.1, become Non-Settling
Participants will be retained in the Settling Supplier Refund Escrow (PNM) until
such time as they are paid in  accordance with Section 5.6.

 
 
18

--------------------------------------------------------------------------------

 
5.6  
Receivables Shortfalls and Excesses; Refund Shortfalls and Excesses.

 
   5.6.1  
Shortfalls and Excesses. For the purposes of this Section 5.6, (i) “Receivables
Shortfall” means the positive net amount, if any, by which the actual Settling
Supplier Receivables as determined in the FERC Receivables Determination are
less than the amount identified in Item 4.1.1.1(b) of the Cover Sheet, plus the
amount, if any, by which the actual interest on Settling Supplier Receivables as
determined in the FERC Interest Determination, are less than the amount
identified in Item 4.1.1.1(c) of the Cover Sheet; (ii) “Receivables Excess”
means the positive net amount, if any, by which the actual Settling Supplier
Receivables as determined by FERC in the FERC Receivables Determination are more
than the amount identified in Item 4.1.1.1(b) of the Cover Sheet, plus the
amount, if any, by which the actual interest on Settling Supplier Receivables as
determined in the FERC Interest Determination are more than the amount
identified in Item 4.1.1.1(c) of the Cover Sheet, as adjusted pursuant to
Section 4.1.1.3; (iii) “Refund Shortfall” means the amount, if any, by which the
funds deposited in the Settling Supplier Refund Escrow (PNM) for refunds and
interest to Non-Settling Participants based on the Allocation Matrix are
insufficient to satisfy all refund awards (other than those for which Settling
Supplier remains responsible under Section 4.1.5) made to Non-Settling
Participants for any particular period, e.g., the Pre-October Period, the
Pre-January 18, 2001 Period, or the Post-January 17, 2001 Period, as determined
by FERC in the FERC Refund Determination and the FERC Interest Determination;
and (iv) “Refund Excess” means the amount, if any, by which the funds deposited
in the Settling Supplier Refund Escrow (PNM) for refunds and interest to
Non-Settling Participants based on the Allocation Matrix exceeds the amounts
needed to satisfy all refund awards made to Non-Settling Participants for any
particular period, e.g., the Pre-October Period, the Pre-January 18, 2001
Period, or the Post-January 17, 2001 Period, as determined by FERC in the FERC
Refund Determination and the FERC Interest Determination. To the extent that a
shortfall is created by the difference between (i) the actual amount of interest
earned on the Cash Consideration during the period from the date such Cash
Consideration was transferred by Settling Supplier to the Settling Supplier
Refund Escrow and the Settlement Effective Date, and (ii) the amount of interest
that would have been earned on the Cash Consideration during such period at the
FERC Interest Rate, such shortfall shall be allocated to all Settling
Participants pro rata (that is, in relation to the total refunds allocated to
each Settling Participant in the Allocation Matrix).  If, as a result of an
order by a court of appeals that is no longer subject to appeal or a FERC order
on remand of such court order, the FERC Receivables Determination and/or the
FERC Refund Determination is/are changed in a way that increases or decreases
the amount of the Receivables Shortfall, Receivables Excess, Refund Shortfall,
or Refund Excess as determined above, there shall be a true-up for such change
by way of refund or surcharge (or debit or credit to the applicable ISO or PX
account), as appropriate, with interest at the FERC Interest Rate or such other
rate as FERC may determine to be applicable, to give full effect to the change
from the FERC Receivables Determination and/or the FERC Refund Determination.
Any such change in the Receivables Shortfall, Receivables Excess, Refund
Shortfall, or Refund Excess pursuant to such a true-up shall benefit, or be the
responsibility of, the California Parties.

 
 
19

--------------------------------------------------------------------------------

 
   5.6.2  
January 1, 2000 – October 1, 2000 Period. Subject to Section 5.8, the California
Utilities shall be responsible, and the Settling Supplier shall not be
responsible, for any Refund Shortfall or Receivables Shortfall allocated to the
period January 1, 2000 through October 1, 2000, inclusive. Any such
responsibility shall be deemed to be a reversal of amounts allocated to the
California Utilities and shall be paid to the ISO and/or the PX, as appropriate,
from the amounts allocated to the California Utilities, on a pro rata basis
determined with reference to the principal amount of refunds (including Deemed
Distributions) allocated to each of the California Utilities in the Allocation
Matrix for that period. The California Utilities, and not Settling Supplier,
shall be entitled to payment, by the ISO and/or PX as appropriate, of any Refund
Excess or Receivables Excess allocated to such period. Said amount shall be paid
into the California Litigation Escrow and allocated among the California
Utilities on a pro rata basis determined with reference to the total principal
amount of the refund (including Deemed Distributions) allocated to each of the
California Utilities in the Allocation Matrix for that period.

 
   5.6.3  
Pre-January 18, 2001 Period. Subject to Section 5.8 and Section 4.1.5, the
California Utilities shall be responsible, and the Settling Supplier shall not
be responsible, for any Refund Shortfall or Receivables Shortfall allocated to
the Pre-January 18, 2001 Period. Any such responsibility shall be deemed to be a
reversal of amounts allocated to the California Utilities under this Agreement
and shall be paid to the ISO and/or the PX, as appropriate, from the amounts
allocated to the California Utilities, on a pro rata basis determined with
reference to the principal amount of refunds (including Deemed Distributions)
allocated to each of the California Utilities in the Allocation Matrix for that
period. The California Utilities, and not Settling Supplier, shall be entitled
to payment of any Refund Excess or Receivables Excess allocated to the
Pre-January 18, 2001 Period. Said amount shall be paid into the California
Litigation Escrow and allocated among the California Utilities on a pro rata
basis determined with reference to the total principal amount of the refund
(including Deemed Distributions) allocated to each of the California Utilities
in the Allocation Matrix for that period.

 
   5.6.4  
Post-January 17, 2001 Period. Subject to Section 5.8, CERS shall be responsible,
and the Settling Supplier shall not be responsible, for any Refund Shortfall or
Receivables Shortfall allocated to the Post-January 17, 2001 Period, and shall
be entitled to payment of any Refund Excess or Receivables Excess allocated to
the Post-January 17, 2001 Period, except to the extent that any refunds paid to
CERS for the Post-January 17, 2001 Period pursuant to the Allocation Matrix are
subsequently reallocated to the California Utilities by agreement of CERS and
the California Utilities.

 
5.7  
Effect of Subsequent FERC Orders and Appeals.

 
   5.7.1  
Changed FERC Interest Determination. If, as a result of an order by a court of
appeals that is no longer subject to appeal or a FERC order on remand of such
court order, the FERC Interest Determination is changed in a way that increases
or decreases the amount of Interest Shortfall allocated to Settling Supplier,
there shall be a true-up for such change by way of refund or surcharge (or debit
or credit to the applicable ISO or PX account, as appropriate), with interest at
the FERC Interest Rate or such other rate as FERC may determine to be
applicable, to give full effect
 

 
 
20

--------------------------------------------------------------------------------

 
 

 
to the change from the FERC Interest Determination. Any refund of interest or
surcharge allocated to the Settling Supplier pursuant to such a true-up shall
benefit, or be the responsibility of, the California Parties and shall be
treated as a Refund Shortfall or Refund Excess in accordance with the terms of
Section 5.6.

 
   5.7.2  
Changed FERC Allowances. If, as a result of an order by a court of appeals that
is no longer subject to appeal or a FERC order on remand of such a court order,
the FERC Allowances Determination is changed in a way that increases or
decreases the allocation of Fuel Cost Allowances and/or the allocation of
Emissions Offsets and/or the allocation of Cost Offsets among the Settling
Participants, stated in the Allocation Matrix, then the amount of Fuel Cost
Allowances and/or Emissions Offsets and/or Cost Offsets paid to or by each
Settling Participant pursuant to the Allocation Matrix shall be trued-up among
such Settling Participants, by way of refund or surcharge, with interest at the
FERC Interest Rate or such other rate as FERC may determine to be applicable, to
give full effect to the change from the FERC Allowances Determination.  Any
refund or surcharge allocated to the Settling Supplier pursuant to such a
true-up shall solely benefit, or be the responsibility of, the California
Parties.

 
   5.7.3  
Payment Procedures. All payments pursuant to this Section 5.7 shall be made at
the time and in the manner specified by the court of appeals or, upon remand, by
FERC. If neither FERC nor the court of appeals specifies the time and manner for
such payments, then such payments shall be made by wire transfer no later than
20 Business Days after the date that the applicable court of appeals order or
FERC order on remand changing the FERC Interest Determination or the FERC
Allowances Determination has become final and no longer subject to appeal.

 
5.8  
Limitations on California Parties’ Obligations. Notwithstanding anything to the
contrary contained in this Agreement, the obligation of any of the California
Parties to make payments on behalf of Settling Supplier or otherwise: (a) shall,
as to Non-Settling Participants, be limited to payment of claims in the FERC
Proceedings arising from Settling Supplier’s transactions in the California
Markets during the Settlement Period and shall not encompass payment of claims
arising from other transactions or in any other proceeding; and (b) shall not,
in any event, exceed the total amount allocated to that California Party from
the Settlement Proceeds as set forth in (i) the Allocation Matrix and (ii) the
Allocation Agreement from the amount specified in Item 4.1.1.5 of the Cover
Sheet, provided, however, that to the extent an obligation of any California
Party under this Agreement to make payment on behalf of Settling Supplier
exceeds the total amount allocated to that California Party from the Settlement
Proceeds as set forth in (i) the Allocation Matrix with respect to transactions
in the California Markets and (ii) the Allocation Agreement from the amount
specified in Item 4.1.1.5 of the Cover Sheet, the remaining California Parties
to which Settlement Proceeds are allocated in the Allocation Matrix shall be
jointly and severally liable to make such payments on behalf of Settling
Supplier up to the amount allocated to each such California Party from the
Settlement Proceeds as set forth in (i) the Allocation Matrix and (ii) the
Allocation Agreement from the amount specified in Item 4.1.1.5 of the Cover
Sheet with respect to transactions in the California Markets, and provided
further that CERS shall not be liable for any claims allocated to time periods
other than the Post-January 17 Period. Without limiting the foregoing, nothing
in this Agreement shall require the California Parties to bear any liability to
any party relating to (a) Settling Supplier’s sales outside of the California
Markets for the Settlement Period, or (b) any Settling Supplier transactions
prior to or after the Settlement Period.

 
 
21

--------------------------------------------------------------------------------

 
ARTICLE VI
ISO AND PX ACCOUNTING
 
6.1  
FERC-Directed Compliance. The FERC Settlement Order shall constitute
authorization and direction to the ISO and PX to implement the terms of this
Agreement. As a result of FERC’s approval of this Agreement in the FERC
Settlement Order, the ISO and/or PX shall be required to do the following:

 
   6.1.1  
General Accounting Treatment. The ISO and PX shall conform their books and
records, including as to each Participant’s accounts, to reflect the
distributions, offsets, transfers, adjustments, and status of accounts provided
for in this Agreement.

 
   6.1.2  
Accounting Treatment of Assigned Settling Supplier Receivables. The PX and ISO
shall reflect on their books and records all distributions from the PX
Settlement Clearing Account to the Settling Supplier Refund Escrow (PNM) that
represent payments of amounts owed by the ISO to Settling Supplier for the
Settling Supplier Receivables. The ISO shall recognize, as a reduction in the
amounts payable by the PX to the ISO, all distributions from the PX Settlement
Clearing Account to the Settling Supplier Refund Escrow (PNM) that represent
payments of amounts owed by the ISO to Settling Supplier for the Settling
Supplier Receivables.

 
   6.1.3  
Calculation and Accounting Treatment of Distributions To Settling Participants
and Non-Settling Participants. The ISO and PX shall calculate the amount, if
any, that Settling Supplier would owe in refunds and associated interest
pursuant to FERC’s orders in the EL00-95 Proceeding for each of three time
periods: the Pre-October Period (subject to FERC issuing a refund order covering
said period), the Pre-January 18, 2001 Period and the Post-January 17, 2001
Period (“Unsettled Settling Supplier Refund Amount” and/or “Unsettled Settling
Supplier Interest Amount,” as applicable), and submit those calculations for
approval to FERC at the same time that they submit their calculations of refunds
and/or interest for other Participants.

 
   6.1.3.1  
Calculation of Settling Supplier Refund and Interest Amounts For Individual
Participants. Following the date of the FERC Refund Determination and/or the
FERC Interest Determination, but prior to the date on which refunds and/or
interest are to be paid pursuant to the FERC Refund Determination and/or the
FERC Interest Determination, as applicable, the ISO and PX, working with the
California Parties, shall determine the portion of the Unsettled Settling
Supplier Refund Amount or the Unsettled Settling Supplier Interest Amount, as
applicable that, absent this Agreement, would be deemed to be owed for Settling
Supplier’s sales of energy and ancillary services into the California Markets to
each Participant that is entitled to receive refunds (“Unsettled Participant
Refund Amount” and/or “Unsettled Participant Interest Amount,” as applicable).
The ISO and PX, working with the California Parties, shall determine the
Unsettled Participant Refund Amount for each Participant by multiplying the
Unsettled Settling Supplier Refund Amount for each respective time period by
each Participant’s percentage share of refunds in the California Markets
(combined) for that time period. The ISO and PX,
 

 
 
 
22

--------------------------------------------------------------------------------

 

  working with the California Parties, shall determine the Unsettled Participant
Interest Amount based upon the Unsettled Participant Refund Amount.

 
   6.1.3.2  
Accounting Treatment of Distributions to Settling Participants. The ISO and PX
shall reflect on their books and records, including as to each Participant’s
accounts, that Settling Participants have, through this Agreement, been paid in
full their share of all Settling Supplier Refunds and associated interest
allocated to them under this Agreement, subject to the true-ups and adjustments
provided for elsewhere in this Agreement, and shall not be entitled to receive
the Unsettled Participant Refund Amount or the Unsettled Participant Interest
Amount, if different from the amount of Settling Supplier Refunds and associated
interest on the amounts of Settling Supplier Refunds allocated to each
respective Settling Participant under this Agreement.

 
   6.1.3.3  
Accounting Treatment of Deemed Distributions. The PX and ISO shall reflect
Deemed Distributions on their books and records as reductions in the amounts
owed to the PX and/or ISO by any Settling Participant that receives a Deemed
Distribution. The ISO shall recognize, as a reduction in the amounts payable by
the PX to the ISO, all Deemed Distributions under Section 5.2.2 by the ISO that
are applied to amounts owed to the PX by Deemed Distribution Participants. To
the extent that, pursuant to Section 4.1.10, the California Parties are paid
amounts that had been credited to Settling Supplier’s account as deemed
distributions in Prior Settlements, the PX and ISO shall make appropriate
accounting adjustments in Settling Supplier’s accounts to reflect such released
amounts. All Deemed Distributions shall be credited as of the Settlement
Effective Date.

 
   6.1.3.4  
Accounting Treatment of Distributions to Non-Settling Participants. The ISO and
PX shall reflect on their books and records distributions from the Settling
Supplier Refund Escrow (PNM) to Non-Settling Participants pursuant to Section
5.5 as payments to Non-Settling Participants.

 
   6.1.4  
Interest Accrual. The PX and ISO shall reflect on their books and records that
Settling Participants have, through this Agreement, been paid interest
associated with their share of Settling Supplier Refunds allocated to them under
this Agreement and that, with respect to Settling Participants, the further
accrual of interest at the FERC Interest Rate subject to any allocation of
Interest Shortfall as established in the FERC Interest Determination on Settling
Supplier Refunds payable to Settling Participants ceases upon the transfer of
funds from the PX and/or the ISO to the Settling Supplier Refund Escrow (PNM)
and the California Litigation Escrow, as appropriate, pursuant to this
Agreement, or as may be transferred for accounting purposes through the
implementation of Deemed Distributions, and, for purposes of the accounts of the
PX and the ISO, no interest on such principal amounts shall accrue after
transfer except as may be earned on transferred amounts while on deposit in the
Settling Supplier Refund Escrow (PNM) and the California Litigation Escrow, as
appropriate. Interest will continue to accrue, at the FERC Interest Rate, on
Settling Supplier’s Interest Shortfall Estimate, and on any excess receivables
as provided under Sections 5.6.2, 5.6.3 and 5.6.4 through the date of their
distribution and on any unpaid interest balances until they are paid as provided
for herein.

 
 
23

--------------------------------------------------------------------------------

 
6.2  
Amounts Withheld from Distribution to Settling Supplier. This section
intentionally not used.

 
6.3  
Settling Supplier’s Collateral. The California Parties acknowledge and agree
that (i) upon the Settlement Effective Date, all of Settling Supplier’s
liabilities in the PX with respect to Settling Participants will be deemed
billed and settled for purposes of the PX tariff, and (ii) no later than 15
Business Days after the Settlement Effective Date, Settling Supplier shall be
entitled to a release by the PX of any and all collateral posted by Settling
Supplier, plus all interest actually earned by the PX on such returned
collateral amount.  FERC’s approval of this Agreement in the FERC Settlement
Order shall constitute its direction to the PX to release and return all
collateral provided by Settling Supplier and to forego or otherwise withdraw all
requests for additional collateral from Settling Supplier, in each case to the
extent that such collateral or request for collateral applies to liabilities
that are released by this Agreement, or involves an amount of collateral that is
calculated taking into account such liabilities.

 
6.4  
Duty of Cooperation. Each Party shall reasonably and in good faith cooperate
with each other and the ISO and PX and take all reasonable steps to secure (i)
the release and transfer of funds to the Settling Supplier Refund Escrow (PNM)
and California Litigation Escrow as contemplated by this Agreement, (ii) the
accounting treatment contemplated under this Article VI, and (iii) any other
acts of the PX or the ISO necessary to effectuate the terms of this Agreement.
This duty of cooperation shall include making individual or joint requests to
the PX and/or the ISO, executing appropriate waivers, providing data, and
providing other assistance to the PX and the ISO as necessary to implement this
Agreement.

 
6.5  
Tariff Waivers. FERC approval of this Agreement in the FERC Settlement Order
shall constitute a grant of such waivers of the ISO and the PX tariffs as may be
necessary for the ISO and the PX to disburse such funds as required by this
Agreement, to account for transfers, allocations, and distributions of funds as
required by this Agreement, and to otherwise implement this Agreement.

 
ARTICLE VII
RELEASES AND WAIVERS
 
7.1 
Scope Of Settlement And Releases.

 
   7.1.1  
In return for the consideration specified elsewhere in this Agreement and full
performance by the Parties of their respective obligations hereunder, and
subject to the occurrence of the Settlement Effective Date, all claims as
between the Settling Supplier, on the one hand, and the California Parties, on
the other hand, relating to transactions (including Parking Practices) in the
Western Energy Markets during the Settlement Period (and for all time periods at
issue in the EL01-68 Proceeding) for damages, refunds, disgorgement of profits,
costs and attorneys’ fees, or other monetary or non-monetary remedies in the
Settled Proceedings shall be deemed settled and resolved, subject to Section
7.4, provided that nothing shall be deemed settled as to Non-Settling
Participants.

 
   7.1.2  
Settling Supplier, the California Parties, and subject to Section 7.4.8, the
Additional Settling Participants, agree that they will not contest (i) the
amount of refund liability and/or offsets (exclusive of interest) or other
monetary or non-monetary relief that Settling Supplier incurs in the EL00-95
Proceeding, the EL01-10
 
 

 
 
 
24

--------------------------------------------------------------------------------

 

 
Proceeding, the Lockyer v. FERC Remand, the BPA v. FERC Remand, the CPUC v. FERC
Remand, or (ii) the outcome of the other FERC Proceedings as they are resolved
by this Agreement.

 
   7.1.3  
No later than 10 Business Days after the Settlement Effective Date, the
California Parties shall withdraw their comments, if any, on the Settling
Supplier Cost Offset filing. To the extent applicable, Additional Settling
Participants shall be deemed to have withdrawn their comments concerning the
Settling Supplier Cost Offset filing on the date of their election to be bound
by this Agreement. No later than 15 Business Days after the Settlement Effective
Date, Settling Supplier shall withdraw any reply comments and any request for
rehearing if all commenting parties elect to be bound by this Agreement. The
Item in the Cover Sheet corresponding to this Section identifies the date(s) of
any Settling Supplier Cost Offset filing.

 
   7.1.4  
Subject to Sections 3.2, 4.4, and 5.6, as among the Parties and Additional
Settling Participants, the California Utilities shall be, subject to Section
5.8, solely responsible for the payment of any refunds and/or for remedies
payable by the Settling Supplier to Non-Settling Participants and any interest
awarded by FERC thereon including payments of any refunds and interest awarded
thereon resulting from the FERC Proceedings, the Lockyer v. FERC Remand, the BPA
v. FERC Remand, or the CPUC v. FERC Remand, but only insofar as such remanded
proceedings concern Settling Supplier’s sales in the California Markets during
the Settlement Period. It is understood that amounts remaining in the Settling
Supplier Refund Escrow (PNM), after payments are made to the Parties and
Additional Settling Participants pursuant to this Agreement, are available to
the California Utilities for this purpose. The California Utilities shall have
no responsibility for payment of claims on behalf of Settling Supplier in any
other proceedings or actions. Settling Supplier agrees, effective as of the
Settlement Effective Date, that the California Utilities shall be entitled to
defend and appeal, on behalf of Settling Supplier, any such refund obligations
of Settling Supplier and, should the California Utilities choose to exercise
this right, to control exclusively such defense or appeal with counsel selected
by the California Utilities.

 
   7.1.5  
With respect to transactions related to sales of electricity and ancillary
services by Settling Supplier, or transmission congestion charges applicable to
such sales, the Parties waive and release any disputes regarding existing ISO
settlements and/or PX settlements for the Settlement Period upon the Settlement
Effective Date.

 
   7.1.6  
FERC approval of this settlement shall constitute an order approving the prior
release to the California Parties, pursuant to this Agreement of the Settling
Supplier Chargeback Amounts.

 
   7.1.7  
No later than 10 Business Days after the Settlement Effective Date, Settling
Supplier will withdraw with prejudice all claims that it has filed in the PG&E
Bankruptcy Proceedings.

 
7.2  
FERC and Federal Power Act Releases.

 
   7.2.1  
Subject to Section 7.4 below, the California Parties, on the one hand, and
Settling Supplier, on the other hand, shall, as of the Settlement Effective
Date, be deemed to

 
 
25

--------------------------------------------------------------------------------

 
 

 
have released the other from all existing and future claims for monetary and/or
other relief before FERC and/or under the Federal Power Act that concern,
pertain to, or arise from allegations that:

 
 
(i)
Settling Supplier or any California Party charged or collected unjust,
unreasonable, or otherwise unlawful rates, terms or conditions for electric
capacity, energy, ancillary services, or transmission congestion in the Western
Energy Markets during the Settlement Period;

 
 
(ii)
Settling Supplier or any California Party manipulated the Western Energy Markets
in any fashion (including, but not limited to, claims of economic or physical
withholding, gaming, forms of electricity market manipulation discussed in the
Final Report issued by FERC staff on March 26, 2003 in Docket No. PA02-2 (“Final
Staff Report”), or any other forms of electricity market manipulation), or
otherwise violated any applicable tariff, regulation, law, rule, or order
relating to the Western Energy Markets during the Settlement Period; or

 
 
(iii)
any California Party is liable for payments to Settling Supplier for congestion
charges, transmission line losses, energy, or ancillary services during the
Settlement Period.

 
   7.2.2  
Settling Supplier agrees to forgo any claim for refunds resulting from any
mitigation of sales by CERS in the California Markets during the Settlement
Period, as well as any interest, credits or other payments associated with such
sales. Effective as of the Settlement Effective Date, Settling Supplier hereby
assigns, sells, transfers, conveys, and delivers to CERS all of its right,
title, and interest in and to any such refunds, interest, credits, and other
payments that are either directly or indirectly through others allocated to
Settling Supplier, and represents and warrants to CERS that such assignment is
and shall be free and clear of all liens, claims, and encumbrances.

 
7.3  
Civil Claims Releases.

 
   7.3.1  
Subject to Section 7.4 below, the California Parties, on the one hand, and
Settling Supplier, on the other hand, shall, as of the Settlement Effective
Date, be deemed to have forever released the other from all past, existing, and
future claims for civil damages and/or equitable relief concerning, pertaining
to, or arising from allegations that:

 
 
(i)
Settling Supplier or any California Party charged or collected unjust,
unreasonable, or otherwise unlawful rates, terms or conditions for electric
capacity, energy, ancillary services, or transmission congestion in the Western
Energy Markets during the Settlement Period;

 
 
(ii)
Settling Supplier or any California Party, during the Settlement Period,
manipulated Western Energy Markets in any fashion (including, but not limited
to, claims of economic or physical withholding, gaming, forms of market
manipulation discussed in the Final Staff Report, or any other forms of market
manipulation);

 
 
26

--------------------------------------------------------------------------------

 
 
(iii)
Settling Supplier or any California Party was unjustly enriched by the foregoing
released claims or otherwise violated any applicable tariff, regulation, law,
rule, or order relating to transactions in the Western Energy Markets during the
Settlement Period; or

 
 
(iv)
any California Party is liable for payments to Settling Supplier for congestion
charges, transmission line losses, energy, or ancillary services during the
Settlement Period.

 
7.4 
Limitations on Releases.

 
   7.4.1  
The California Parties and Additional Settling Participants may continue to
cooperate with all state and federal investigations and to participate in all
matters before FERC; provided that, as of the Settlement Effective Date, the
California Parties and Additional Settling Participants shall withdraw from and
not prosecute any litigation, administrative proceedings, or investigations with
respect to Settling Supplier insofar as such prosecution would be inconsistent
with the foregoing released claims.

 
   7.4.2  
The releases set forth in Sections 7.2 and 7.3 do not constitute a waiver or
release of any claims by the California Attorney General for any actions of or
omissions by Settling Supplier either before or subsequent to the Settlement
Effective Date that are either: (a) criminal; or (b) willfully fraudulent;
provided, however, that the releases set forth in Sections 7.2 and 7.3 do extend
to willfully fraudulent claims (if any) that are based solely upon acts or
omissions of Settling Supplier that (i) occurred prior to the Settlement
Effective Date, and (ii) are currently known by the California Attorney
General’s Office.

 
   7.4.3  
All Parties and Additional Settling Participants shall remain free to initiate
or participate, without limitation, in any existing or future proceeding that
may determine the rights and/or obligations of parties other than Settling
Supplier, and to initiate or participate in any existing or future proceeding
that may determine the rights and/or obligations of Settling Supplier to the
extent not inconsistent with the releases set forth in Sections 7.2 and 7.3,
including, but not limited to, proceedings addressing, prospectively, generic
issues concerning market structure, scheduling rules, generally applicable
market rules, and generally applicable price mitigation. Subject to the
foregoing sentence, all defenses, claims, or allegations made or asserted, or
that could be made or asserted, in any such proceeding are unaffected by this
Agreement and expressly retained and preserved by the Parties and Additional
Settling Participants.

 
   7.4.4  
Nothing in this Agreement shall affect the right of Settling Supplier or any
Settling Participant to take any position in any proceeding with respect to
which court or agency should determine the enforceability of any contract for
the sale of electricity.

 
   7.4.5  
Nothing in this Agreement affects any obligation that any Party or Additional
Settling Participant may have to pay Refund Offsets or other charges that may be
assessed in the FERC Proceedings on account of sales by entities other than
Settling Supplier or the California Parties, and such Party or Additional
Settling

 
 
 
27

--------------------------------------------------------------------------------

 

 
Participant shall remain obligated to pay all such charges to the same extent it
would be obligated absent this Agreement. Nothing in this Agreement shall be
construed as restricting in any way the ability of any Party or Additional
Settling Participant to express or pursue any position regarding the method or
methods for calculating or allocating Refund Offsets.

 
 
   7.4.6  
The releases set forth in this Article VII do not include and do not limit,
impair, invalidate, diminish, release, discharge, or otherwise affect in any way
whatsoever any defenses, claims, or allegations made or asserted, or that could
be made or asserted, in FERC Docket Nos. EL02-60 and EL02-62 by any party to
those proceedings, including associated appeals. Nothing in the preceding
sentence, however, is or shall be construed to permit any Settling Participant
to seek monetary or equitable relief from Settling Supplier with respect to any
defenses, claims, or allegations made or asserted or that could be made or
asserted, in FERC Docket Nos. EL02-60 and EL02-62 by any party to those
proceedings, including associated appeals.

 
   7.4.7  
Except for any claim as may arise from or relate to purchases by CERS of
electricity or ancillary services directly from Settling Supplier on or after
January 17, 2001, the releases set forth in this Article VII do not constitute a
waiver or release of any claims arising from a bilateral purchase or sale of
energy, capacity and/or ancillary services that any Settling Participant has or
may claim to have against Settling Supplier, or that Settling Supplier has or
may claim to have against any Settling Participant, nor do the releases in this
Article VII constitute a waiver or release of any claims arising under a
bilateral agreement for transmission service or a bilateral agreement providing
for the interconnection of two or more transmission systems. With respect to
CERS, the releases set forth in this Article VII shall, except as expressly
provided herein (including, but not limited to, Section 7.4.6), constitute a
waiver and release of all claims arising from a bilateral purchase or sale of
energy, capacity, and/or ancillary services during the Settlement Period that
CERS has or may claim to have against Settling Supplier, and that Settling
Supplier has or may claim to have against CERS, including, but not limited to,
all claims in the EL01-10 Proceeding.

 
7.5  
Waiver of Appeals and Requests for Rehearing.

 
   7.5.1  
Each of the Settling Participants shall (i) forego any rights to seek rehearing
of, or appeal, any and all of the claims released and matters settled herein by
each of them with respect to Settling Supplier, and (ii) take appropriate steps
to withdraw any pending requests for rehearing or appeals (including
interventions in appeals) with respect to such released claims and matters as
against Settling Supplier. Nothing herein shall affect Settling Participants’
rights to maintain such rehearing or appeals with respect to parties other than
the Settling Supplier.

 
   7.5.2  
Settling Supplier shall (i) forego any rights to seek rehearing of, or appeal,
any and all of the claims released and matters settled herein by Settling
Supplier with respect to any of the Settling Participants, and (ii) take
appropriate steps to withdraw any pending requests for rehearing or appeals
(including interventions in appeals) with respect to such released claims as
against any such Settling

 
 
 
28

--------------------------------------------------------------------------------

 

 
Participants. Nothing herein shall affect Settling Supplier’s rights to maintain
such rehearing or appeals as to Non-Settling Participants.

 
   7.5.3  
Nothing in this Agreement shall preclude any of the California Parties from
participating fully in any request for rehearing or appellate proceeding to the
extent those proceedings relate to claims by such California Party against
entities other than Settling Supplier or to claims against a California Party by
any entity other than Settling Supplier.

 
7.6  
Effectiveness of Releases; Waiver of Unknown Claims. The Parties acknowledge and
agree that, except as expressly reserved in Section 7.4, it is their intention
that the releases granted pursuant to this Article VII shall be effective as a
bar to all causes of action and demands for monetary relief, including, but not
limited to, costs, expenses, attorneys’ fees, damages, losses, and liabilities
of every kind, known or unknown, suspected or unsuspected, hereinabove specified
in this Article VII. In furtherance of this intention, Settling Supplier, on the
one hand, and the California Parties, on the other hand, with respect to the
specific matters released herein, each knowingly, voluntarily, intentionally,
and expressly waives, as against each other, any and all rights and benefits
conferred by California Civil Code Section 1542 and any law of any state or
territory of the United States or principle of common law that is similar to
Section 1542. Section 1542 provides:

 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
In connection with such waiver and relinquishment, the Parties each acknowledge
that they are aware that they may hereafter discover facts in addition to or
different from those that they know or believe to be true and with respect to
the subject matter of this Agreement, but that it is their intention hereby,
except as expressly reserved in Section 7.4, to fully, finally, and forever
settle and release all matters, disputes, differences, known or unknown,
suspected or unsuspected, that are set forth in this Article VII. This Agreement
is intended to include in its effect, without limitation, other than the
limitations set forth in Section 7.4, all claims encompassed within the
settlement and releases set forth in this Article VII, including those that the
Parties may not know or suspect to exist at the time of execution of this
Agreement, and this Agreement contemplates the extinguishment of all such
claims, except as expressly reserved in Section 7.4. The releases set forth in
this Article VII shall be, and remain in effect as, full and complete releases,
notwithstanding the discovery or existence of any such additional or different
facts relating to the subject matter of this Agreement. Notwithstanding the
waiver of California Civil Code Section 1542, the Parties acknowledge and agree
that the releases provided for in this Agreement are specific to the matters set
forth in this Article VII and are not intended to create general releases as to
all claims, or potential claims, between the California Parties, or any of them,
and Settling Supplier.
 
7.7  
Tolling of Limitations Periods. The Parties acknowledge and agree that any
applicable time limitations with respect to the matters released in this Article
VII shall be tolled pending receipt of the Required Approvals as provided in
Article IX from the period of time between the

 
 
 
29

--------------------------------------------------------------------------------

 

   Execution Date and the earlier of (i) the date on which the Settlement
Effective Date occurs, or (ii) the date 60 days following termination of this
Agreement pursuant to Section 2.3 or Section 4.3. For purposes of this Section
7.7, “applicable time limitations” include statutes of limitations periods and
time periods governing or relevant to mandatory dismissal, laches, estoppel,
abandonment of claims, waiver or bar of claims or the time within which to raise
objections or defenses.

 
ARTICLE VIII
PARTICIPANTS’ ELECTION TO PARTICIPATE IN SETTLEMENT
 
8.1  
Election to Participate in Settlement. The Parties acknowledge and agree that,
upon the filing of this Agreement at FERC, any Participant that elects to be
bound by this Agreement may become an Additional Settling Participant and shall
be bound by its terms by notifying FERC that the Participant wishes to become a
Settling Participant or that the Participant does not oppose the application of
this Agreement to that Participant. Electronic copies of such notice shall be
served on each person designated on the ListServ established for the EL00-95
Proceeding and the ListServ established for Docket Nos. EL03-137, et al. in
accordance with FERC’s rules. Any Participant that has not provided such notice
on or prior to the date that is 5 Business Days following the Settlement
Effective Date shall have no right to participate in the settlement contemplated
under this Agreement absent the written agreement of the California Parties and
shall be deemed a Non-Settling Participant for purposes of this Agreement.

 
8.2  
Releases. Each Additional Settling Participant shall be deemed to have provided
all of the releases of claims against Settling Supplier set forth in Article
VII.  The releases Settling Supplier provides in Article VII to the California
Parties shall apply to SRP, provided that SRP becomes an Additional Settling
Participant, and to the California Electricity Oversight Board. Nothing in this
Section 8.2 shall be construed to provide a release of claims by Settling
Supplier relating to the Additional Settling Participants’ (excluding the
California Electricity Oversight Board and SRP) transactions and actions in the
Western Energy Markets during the Settlement Period. Non-Settling Participants
shall not be deemed to have provided or received any of the releases set forth
in this Agreement.

 
8.3  
APX. On March 1, 2007, FERC approved the APX Settlement and Release of Claims
Agreement among APX, Inc. (“APX”) (f/k/a Automated Power Exchange) and certain
of its participants, San Diego Gas & Electric Co. v. Sellers, 118 FERC ¶ 61,168
(2007) (“APX Settlement”). The APX Settlement provides, inter alia, for the
release to APX from the ISO and PX of an estimate of the refunds to be paid to
APX for the Refund Period in the EL00-95 Proceeding, which amount includes APX’s
estimated share of refunds to be paid by Settling Supplier. If APX becomes an
Additional Settling Participant pursuant to Section 8.1, no payments shall be
made to APX under this Agreement unless and until APX repays to the ISO and/or
PX a good faith estimate not opposed by the APX net buyers after reasonable
consultation, in an amount agreed to by the California Parties, of the portion
of the refunds paid to APX pursuant to the APX Settlement that represents APX’s
share of refunds to be paid by Settling Supplier for the Refund Period in the
EL00-95 Proceeding.

 
8.4  
Opts-Ins to This Settlement Agreement Authorized by Other California Party
Settlements.

 
   8.4.1  
Opt-In Elections and Notices.  Pursuant to the terms of Section 8.1 of this
Agreement and the additional authority referenced below, CERS and the California
Parties, as applicable, hereby elect, on behalf of each of the following
Participants,

 
 
 
30

--------------------------------------------------------------------------------

 

 
to become an Additional Settling Participant under the terms of this Agreement
effective as of the Settlement Effective Date, and give notice to FERC that each
such Participant has elected to become an Additional Settling Participant under
the terms of this Agreement effective as of the Settlement Effective Date:

 
 
   8.4.1.1  
the Pinnacle West Companies, by CERS pursuant to Section 4.1.5 of the Settlement
and Release of Claims Agreement by and between the California Parties and the
Pinnacle West Companies approved by FERC in San Diego Gas & Elec. Co., 123 FERC
¶ 61,315 (2008);

 
   8.4.1.2  
the City of Vernon, California, by the California Parties pursuant to Section
4.1.7.2 of the Settlement and Release of Claims Agreement by and between the
California Parties and the City of Vernon, California, approved by FERC in San
Diego Gas & Electric Co., 125 FERC ¶ 61,085 (2008);

 
   8.4.1.3  
Puget Sound Energy, Inc., by the California Parties pursuant to Section 4.1.7 of
the Settlement and Release of Claims Agreement by and between the California
Parties and Puget Sound Energy, Inc., approved by FERC in San Diego Gas &
Electric Co., 128 FERC ¶ 61,002 (2009);

 
   8.4.1.4  
Comisión Federal de Electricidad, by the California Parties pursuant to Section
4.1.7 of the Settlement and Release of Claims Agreement by and between the
California Parties and Comisión Federal de approved by FERC in San Diego Gas &
Electric Co., 129 FERC ¶ 61,256 (2009);

 
   8.4.1.5  
the City of Los Angeles acting by and through the Department of Water and Power
(“LADWP”) pursuant to Section 4.10 of the Settlement and Release of Claims
Agreement by and between the California Parties and LADWP approved by FERC in
San Diego Gas & Electric Co., 129 FERC ¶ 61,257 (2009);

 
   8.4.1.6  
Cargill Power Markets, LLC, by the California Parties pursuant to Section 4.1.7
of the Settlement and Release of Claims Agreement by and between the California
Parties and Cargill Power Markets, LLC approved by FERC in San Diego Gas &
Electric Co., 129 FERC ¶ 61,258 (2009);

 
   8.4.1.7  
PECO/Exelon, by the California Parties pursuant to Section 4.1.7 of the
Settlement and Release of Claims Agreement by and between the California Parties
and PECO/Exelon approved by FERC in San Diego Gas & Electric Co., 129 FERC ¶
61,259 (2009); and

 
   8.4.1.8  
Northern California Power Agency, by the California Parties pursuant to Section
4.11.2 of the Settlement and Release of Claims Agreement by and between the
California Parties and Northern California Power Agency dated January 29, 2010
(subject to all required approvals contained therein).

 
   8.4.2  
Effect of Opt-In Elections and Notices.  No further action shall be required by
CERS or the California Parties, as applicable, or any of the Participants
identified above in Section 8.4.1 to make the opt-in elections set forth therein
effective on the Settlement Effective Date.

 
 
31

--------------------------------------------------------------------------------

 
ARTICLE IX
REQUIRED APPROVALS
 
9.1  
Required Approvals. The settlement made pursuant to this Agreement shall be
subject to approval by:

 
   9.1.1  
FERC in the FERC Settlement Order without material change or condition
unacceptable to any adversely affected Party; and

 
   9.1.2  
The CPUC, whose approval of this Agreement shall be effective as of the
Execution Date and evidenced by the CPUC entering into this Agreement as a
Party. The CPUC’s approval shall constitute permission for SCE to consummate
this Agreement.

 
9.2  
Parties’ Cooperation. The Parties shall cooperate in (i) the preparation and
submission of the application or other form of filing necessary to obtain the
FERC Settlement Order, (ii) the submission of appropriate responses to any
protests to the filing of the settlement, and (iii) the submission of
appropriate responses to any requests for rehearing challenging the FERC
Settlement Order.  The application or other form of filing necessary to obtain
the FERC Settlement Order shall be submitted to FERC no later than 2 Business
Days after the Execution Date.

 
ARTICLE X
REPRESENTATIONS AND WARRANTIES
 
10.1  
Representations of all Parties and Additional Settling Participants. Each Party
and Additional Settling Participant (excluding the California Electricity
Oversight Board) makes the following representations and warranties, for itself
only, to each other Party and Additional Settling Participant, to be effective
from and after (i) for the Parties, the Execution Date, and (ii) for each
Additional Settling Participant, the Settlement Effective Date:

 
   10.1.1  
Organizational Status, Power, and Authority. Except for governmental parties, it
is a corporation, limited partnership, or limited liability company duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its formation. It possesses all necessary power and authority to
execute, deliver, and perform its obligations under this Agreement.

 
   10.1.2  
Authority to Execute. The execution, delivery, election to participate, and
performance of this Agreement (i) are within its powers, (ii) have been duly
authorized by all necessary action on its behalf and all necessary consents or
approvals have been obtained and are in full force and effect, and (iii) do not
violate any of the terms and conditions of any applicable law, or materially
violate any contracts to which it is a party.

 
   10.1.3  
Binding Obligation. This Agreement constitutes its legal, valid, and binding
obligation, enforceable against it in accordance with its terms.

 
   10.1.4  
Ownership of Claims. It is the sole owner of the civil and FERC claims that are
being resolved and compromised by it pursuant to this Agreement, and except as
provided in this Agreement, there has been no sale, assignment, transfer,
pledge, or hypothecation, or attempted sale, assignment, transfer, pledge, or
hypothecation, by

 
 
 
32

--------------------------------------------------------------------------------

 

  it of any such rights or claims, whether directly, indirectly, by operation of
law, or otherwise.

 
ARTICLE XI
MISCELLANEOUS
 
11.1  
Notices. All notices, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given: (i) when personally
delivered; (ii) upon actual receipt (as established by confirmation of receipt
or otherwise) during normal business hours, otherwise on the first Business Day
thereafter, if transmitted by facsimile or telecopier with confirmation of
receipt; (iii) on the date of receipt when mailed by certified mail, return
receipt requested, postage prepaid; or (iv) on the first Business Day thereafter
when sent by overnight courier; in each case, to the addresses set forth in
Section 11.2, or to such other addresses as a Party may from time to time
specify by notice to the other Parties given pursuant hereto.

 
11.2  
Notice to Parties. Notices required under this Agreement shall be delivered to:

 
If to Settling Supplier:


The individuals and addresses specified in the Cover Sheet.


If to PG&E:


Mark Patrizio
Physical address:
PG&E Corporation Legal Department
77 Beale Street San Francisco, CA 94105


Mailing address:
Mail Code B30A
P.O. Box 7442
San Francisco, CA 94120-7442
Telephone: (415) 973-6344
Fax: (415) 973-5520
E-Mail: MDP5@pge.com
 
With a copy to:
 
Stan Berman
Sidley Austin LLP
701 Fifth Ave., Suite 4200
Seattle, WA 98104
Telephone:  (206) 262-7681
Fax:  (415) 772-7400
E-Mail:  sberman@sidley.com
 
If to SCE:


Russell Swartz
Southern California Edison Company
 
 
33

--------------------------------------------------------------------------------

 
2244 Walnut Grove Avenue
Rosemead, CA 91770
Telephone: (626) 302-3925
Fax: (626) 302-1904
E-Mail: russell.swartz@sce.com


With a copy to:


Richard Roberts
Steptoe & Johnson LLP
1330 Connecticut Avenue, N.W.
Washington, DC 20036-1795
Telephone: (202) 429-6756
Fax: (202) 429-3902
E-Mail: rroberts@steptoe.com


If to SDG&E:


Don Garber
San Diego Gas & Electric Company
101 Ash Street
San Diego, CA 92101-3017
Telephone: (619) 696-4539
Fax: (619) 699-5027
E-Mail: dgarber@sempra.com


If to CERS:


California Department of Water Resources
2033 Howe Avenue, Suite 220
Sacramento, CA 95825
Attn: Deputy Director
Telephone: (916) 574-0311
Fax: (916) 574-2214
Email: jpacheco@water.ca.gov


With a copy to:


Office of the Chief Counsel
California Department of Water Resources
2033 Howe Avenue, Suite 220
Sacramento, CA 95825
Attn: Katherine S. Killeen, Senior Staff Counsel
Telephone: (916) 574-2234
Fax: (916) 574-0301
E-Mail: kkilleen@water.ca.gov
 
 
34

--------------------------------------------------------------------------------

 
If to CPUC:
 
Elizabeth M. McQuillan
California Public Utilities Commission
505 Van Ness Avenue
San Francisco, CA 94102
Telephone: (415) 703-1471
Fax: (415) 703-2262
E-Mail: emm@cpuc.ca.gov


If to California Attorney General:


Martin Goyette
Supervising Deputy Attorney General
P.O. Box 70550
1515 Clay St., 20th Fl.
Oakland, CA 94612-0550
Telephone: (510) 622-2207
Fax: (510) 622-2270
E-Mail: martin.goyette@doj.ca.gov


11.3  
Governing Law. To the extent not governed by federal law, this Agreement and the
rights and duties of the Parties and the Additional Settling Participants
hereunder will be governed by and construed, enforced, and performed in
accordance with the laws of the State of California, without giving effect to
principles of conflicts of laws that would require the application of laws of
another jurisdiction.

 
11.4  
Entire Agreement. This Agreement contains the entire agreement among the Parties
with respect to the subject matter hereof and there are no agreements,
understandings, representations, or warranties between the Parties other than
those set forth or referred to herein, including the Agreement for the
Disposition of Escrowed Funds.  Effective as of the Execution Date, the
Agreement for Disposition of Escrowed Funds is terminated and its terms are
superseded by this Agreement.

 
11.5  
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties and Additional Settling Participants hereto and their
permitted successors and assigns.

 
11.6  
Costs. Except as provided in this Agreement, each of the Parties and Additional
Settling Participants shall pay its own costs and expenses, including, but not
limited to, attorneys’ fees, incurred in connection with the disputes that are
settled herein and the negotiation and preparation of this Agreement and its
implementation, including, but not limited to, costs and expenses incurred in
preparing stipulations, making motions, and seeking the Required Approvals.

 
11.7  
Execution. This Agreement may be executed in counterparts, each of which will be
deemed to be an original and all of which taken together shall constitute a
single instrument. This Agreement may be executed by signature via facsimile
transmission or PDF file image, which shall be deemed the same as an original
signature.

 
 
35

--------------------------------------------------------------------------------

 
11.8  
Modifications. This Agreement may be modified only if in writing and signed by
each of the Parties affected by the proposed modification. No waiver of any
provision of this Agreement or departure from any term of this Agreement shall
be effective unless in writing and signed by the California Parties with respect
to any waiver requested by Settling Supplier, and by Settling Supplier with
respect to any waiver requested by the California Parties. No modification will
be effective absent approval by FERC, except that the Parties may agree to, and
make, modifications to this Agreement after it is filed with FERC and pending
FERC’s approval of the Agreement; provided, however, that the Parties shall
supplement any filing made to FERC seeking approval of this Agreement with a
revised Agreement showing and explaining the modifications.

 
11.9  
Assignment. No Party shall assign this Agreement or its rights hereunder without
the prior written consent of the other Parties; provided, however, that any
Party may, without the consent of the other Parties (and without relieving
itself from liability hereunder), transfer or assign this Agreement to any
person or entity succeeding to all or substantially all of the assets of such
Party, in which case the assignee shall agree in writing to be bound by the
terms and conditions hereof.

 
11.10  
Ambiguities Neutrally Construed. This Agreement is the result of negotiations
among, and has been reviewed by, each Party and its respective counsel.
Accordingly, this Agreement shall be deemed to be the product of each Party, and
no ambiguity shall be construed in favor of or against any Party.

 
11.11  
No Third-Party Beneficiaries; No Admissions. This Agreement is not intended to
confer upon any person or entity that is not a Party or an Additional Settling
Participant any rights or remedies hereunder, and no one, other than a Party or
an Additional Settling Participant, is entitled to rely on any representation,
warranty, covenant, release, waiver, or agreement contained herein. Moreover,
except for the purpose of enforcing the terms and conditions of this Agreement
as between and among the Parties and the Additional Settling Participants,
nothing herein shall establish any facts or precedents as between the Parties,
the Additional Settling Participants, and any third parties as to the resolution
of any dispute. Each Settling Participant and Settling Supplier expressly denies
any wrongdoing or culpability with respect to the claims against it released in
this Agreement, or any other matter addressed in this Agreement, and does not,
by execution of this Agreement, admit or concede any actual or potential fault,
wrongdoing, or liability in connection with any facts or claims that have been
or could have been alleged against it with respect thereto. Neither this
Agreement, nor any act performed or document executed pursuant to or in
furtherance of this Agreement: (i) is or may be deemed to be, or may be used by
a Settling Participant or Settling Supplier as, an admission of, or evidence of,
the validity of any released claim, or of any wrongdoing or liability of any of
the Parties or Additional Settling Participants; (ii) is or may be deemed to be,
or may be used by a Settling Participant or Settling Supplier as, an admission
of, or evidence of, any fault or omission of any of the Parties or Additional
Settling Participants in any civil, criminal, regulatory, or administrative
proceeding in any court, administrative agency, regulatory authority, or other
tribunal; or (iii) shall be offered in evidence or alleged in any pleading by
any Settling Participant or Settling Supplier, except to obtain the Required
Approvals, or to enforce the terms of and obtain the benefits of this Agreement.
In no event shall this Agreement, any of its provisions or any negotiations,
statements, or court proceedings relating to this Agreement or the Settlement in
any way be construed as, offered as, received as, used as, or deemed to be
evidence of any kind in any action, or in any judicial, administrative,
regulatory, or other

 
 
 
36

--------------------------------------------------------------------------------

 

 
proceeding, except in a proceeding to enforce the terms or obtain the benefits
of this Agreement or to obtain the Required Approvals.

 
11.12  
No Joint and Several Liability. Except as may be expressly provided for herein,
nothing in this Agreement shall be deemed to create any joint and several
liability among any of the Settling Participants or among the Settling Supplier
and the Settling Participants or any of them.

 
END OF GENERAL TERMS AND CONDITIONS
 

 
 

 
37

--------------------------------------------------------------------------------

 
